ACCEPTED
                                                                                   141400515CV
                                                                   FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            1/13/2015 5:20:15 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                        CASE NO. 14-14-00515-CV
                          __________________
                                                               FILED IN
                                                        14th COURT OF APPEALS
             IN THE FOURTEENTH COURT OF             APPEALSHOUSTON, TEXAS
                                                        1/13/2015 5:20:15 PM
                            HOUSTON TEXAS               CHRISTOPHER A. PRINE
                                                                 Clerk
                           ___________________


           VALENTINA SPASSOVA SHESHTAWY, Appellant

                                     v.

  MICHAEL FUQUA, ADMINISTRATOR OF THE ESTATE OF ADEL
                SHESHTAWY, DECEASED, Appellant
_________________________________________________________________

              On Appeal from Probate Court Number One
                        Harris County, Texas
                 Probate Court Cause No. 407,499-406
_________________________________________________________________

                  APPELLEE’S AMENDED BRIEF
      WITH CITATIONS TO SECOND SUPPLEMENTAL CLERK’S RECORD
_____________________________________________________________________________

                                   Michael L. Fuqua, Attorney at Law
                                   Lead Counsel
                                   Fuqua & Associates, P.C.
                                   5005 Riverway, Suite 250
                                   Houston, Texas 77056
                                   (713) 960-0277 - Telephone
                                   (713) 960-1064 - Facsimile
                                   mlfuqua@fuqualegal.com
                                   Attorney for Appellee
                                   Michael L. Fuqua, Temporary Administrator
                                   of the Estate of Adel Sheshtawy, Deceased
                      ORAL ARGUMENT REQUESTED


                           IDENTITY OF PARTIES


      Appellant incorrectly identified the Appellee in her Appellant’s Brief as

Michael Fuqua, an attorney with Fuqua & Associates, P.C.

      Appellee is Michael Fuqua, in his capacity as Temporary Administrator of

the Estate of Adel Sheshtawy, Deceased; Cause Number 407,499; Probate Court

Number One of Harris County, Texas.




                                         i
                                         TABLE OF CONTENTS

Identity of Parties................................................................................................i

Table of Contents..............................................................................................ii

Index of Authorities..........................................................................................iv

Statement of the Case......................................................................................vii

Statement Regarding Oral Argument...............................................................x

Issue Presented.................................................................................................xi

Statement of Facts.............................................................................................1

         Base Proceeding .....................................................................................1
         Valentina’s Common Law Marriage Suit ..............................................1
         Settlement of Common Law Marriage Suit ...........................................2
         Temporary Administrator’s Efforts to Sell Property .............................4
         Valentina’s Efforts to Set Aside Settlement Agreement
         and Prevent Sale of Property..................................................................4
         Valentina’s Ex Parte Relief ...................................................................5
         Trial Court Dismisses Valentina’s Injunction Suit
         as Baseless Cause of Action ..................................................................6

Summary of the Argument................................................................................7

         Trial Court Properly Dismissed Appellant’s Proceeding
         as Baseless Cause of Action...................................................................7

Argument and Authorities.................................................................................9

I.       The trial court properly dismissed Appellant’s
         proceeding as a baseless cause of action
         pursuant to TEX.R.CIV.P. 91a..................................................................9



                                                            ii
                   Standard of Review .......................................................................9
                   Valentina did not Preserve Her Issues for Appeal.........................9
                   Valentina’s Claims Have No Basis in Law...................................10

                   A.        The Settlement Agreement is Enforceable.........................11
                             Valentina’s Representations and Warranties......................11
                             Valentina Released All Claims...........................................14
                             Settlement Agreement Required Sale of Homestead.........15
                             Valentina Signed the Settlement Agreement......................15
                             Public Policy Protects Freedom to Contract.......................16
                             No Allegation of Fraud, Misrepresentation or Deceit........18
                             Valentina Accepted Consideration and Cannot
                             Rescind the Contract...........................................................18
                             Valentina Waived Homestead Rights.................................19

                   B.        Valentina’s Purported Homestead Rights..........................21
                             Hanya, Nader and Lily are Adel’s Sole Heirs....................21

                   C.        Lily’s Homestead Rights....................................................22
                             Trial Court’s Authority to Appoint
                             Lily’s Attorney ad Litem....................................................22

Prayer................................................................................................................24

Certificate of Service........................................................................................25

Certificate of Compliance. ..............................................................................26

Appellee’s Restated Appendix with Citations to
Second Supplemental Clerk’s Record.............................................................27




                                                              iii
                                   INDEX OF AUTHORITIES


                                                   Cases


American Mannex Corp. v. Huffstutler,
328 F.2d 449, 455 (5th Cir. 1964)............................................................................18

Amouri v. Sw. Toyota, Inc., 20 S.W.3d 165, 169 n.2
(Tex.App. – Texarkana 2000, pet. denied)..............................................................17

ASI Tech., Inc. v. Johnson Equip. Co., 75 S.W.3d 545,
548 (Tex.App. – San Antonio 2002, pet. denied)........................................16-17, 20

Austin Bridge Company, et al. v. State of Texas,
427 S.W.2d 925 (Tex.App. – Austin 1968, writ ref’d n.r.e. ).................................17

Brown v. Aztec Rig Equip., Inc., 921 S.W.2d 835, 8436
(Tex.App. – Houston [14th Dist.] 1996, writ denied)........................................17, 19

Crutchfield v. Associates Investment Company,
376 S.W.2d 957, 959 (Tex.App. – Dallas 1964, writ ref’d.)...................................17

De Ayla v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006)............................................21

Ferguson v. Ferguson, 111 S.W.3d 589, 598
(Tex.App. – Fort Worth, 2003, pet. denied)............................................................20

Guerrero v. Hagco Building Systems, Inc., 733 S.W.2d 635, 638
(Tex.App. – San Antonio 1987, no writ).................................................................18

Hunter v. Clark, 687 S.W.2d 811, 815
(Tex.App. – San Antonio 1985, no writ).................................................................20



                                                      iv
In re Bunzl USA, Inc., 155 S.W.3d 202, 209
(Tex.App. – El Paso 2004, orig. proceeding)..........................................................16

In re McKinney, 167 S.W.3d 833, 835 (Tex. 2005)................................................18
+
Kennedy v. Texas Employers Ins. Ass’n,
121 S.W.2d 434 (Tex.Civ.App. – Dallas 1938, aff’d).............................................18

Lawrence v. CDB Servs., Inc., 44 S.W.3d 544, 553 (Tex. 2001)............................16

Litoff v. Jackson, 742 S.W.2d 788, 789
(Tex.App. – San Antonio 1987, no writ)............................................................9, 10

North East Independent School District v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).......................................................9-10

Parr v. White, 543 S.W.2d 445 (Tex.Civ.App. – Corpus
Christi 1976, writ ref’d n.r.e.)....................................................................................1

Sedona Contracting, Inc. v. Ford, Powell & Carson, Inc.,
995 S.W.2d 192, 195 (Tex.App. – San Antonio 1999, pet. denied).......................20

Thomas v. Mandell & Wright, 433 S.W.2d 218, 228
(Tex.Civ.App. – Houston [1st Dist.] 1968)..............................................................16

United States Fid. & Guar. Co. v. Bimco Iron & Metal Corp.,
464 S.W.2d 353, 357 (Tex. 1971)...........................................................................20

Williams v. Williams, 569 S.W.2d 867, 870 (Tex. 1978).......................................20

Wooley v. Schaffer, WL 3955111 (Tex.App. – Houston
[14th Dist.] 2014).......................................................................................................9




                                                            v
                                             Texas Constitution

VERNON’S ANN. TEXAS CONST. ART. 16, §52.....................................................20


                                             Statutes and Rules


TEX. EST. CODE § 31.001....................................................................................23
TEX. EST. CODE § 31.002....................................................................................23
TEX. EST. CODE § 53.104(a)...............................................................................22
TEX. EST. CODE § 102.003..................................................................................20
TEX. EST. CODE § 202.202..................................................................................21

TEX. PROB. CODE § 3(bb)...................................................................................23
TEX. PROB. CODE § 4B.......................................................................................23
TEX. PROB. CODE § 34A.....................................................................................22
TEX. PROB. CODE § 283......................................................................................20

TEX.R.CIV.P. 91a........................................................................ii, vii, xi, 6, 9, 24
TEX.R.CIV.P. 91a.1.........................................................................................9, 22
TEX.R.CIV.P. 91a.2...............................................................................................9
TEX.R.CIV.P. 91a.3...........................................................................................viii

TEX.R.APP.P. 9.4(i)(3)........................................................................................26
TEX.R.APP.P. 9.5................................................................................................25
TEX.R.APP.P. 25.1..............................................................................................21
TEX.R.APP.P.26.1..............................................................................................10




                                                          vi
                               STATEMENT OF THE CASE

       This is an appeal of the dismissal of a baseless cause of action under

TEX.R.CIV.P. 91a. ROA, p. 408.             Although seemingly uncomplicated on its face,

the order appealed from arises from a procedurally entangled probate proceeding.1

       Appellant’s underlying proceeding for injunctive relief is the sixth sub-

docketed suit within the probate proceeding concerning the Estate of Adel

Sheshtawy, Deceased.2 ROA, p. 7. The first sub-docketed suit involves

Appellant’s declaratory action to establish her status as decedent’s common law

spouse.3 Appellee’s Appendix, Item 6; Second Supplemental Clerk’s Record, pp.

11-224. Appellant’s common law marriage suit was resolved by a Rule 11 and

Final Settlement Agreement (the “Settlement Agreement”) approved by the trial

court July 17, 2013. Appellee’s Appendix, Item 3; ROA, pp. 32, 39-41, 124.


       1
         Cause No. 407,499; Estate of Adel Sheshtawy, Deceased; Probate Court Number One of
Harris County, Texas is the base probate proceeding (“Base Proceeding”); related proceedings
were filed under sub-docket numbers Cause No. 407,499-401 through 407,499-407.
       2
       Cause No. 407, 499-406; Estate of Adel Sheshtawy, Deceased; Probate Court Number
One of Harris County, Texas (Valentina’s Injunction Suit”).
       3
       Cause No. 407, 499-401; Estate of Adel Sheshtawy, Deceased; Probate Court Number
One of Harris County, Texas (“Valentina’s Common Law Marriage Suit”).
       4
           The Second Supplemental Clerk’s Record is referred to herein as “S.S.C.R.”

                                                vii
       On January 15, 2014, Valentina moved to set aside the order approving the

settlement agreement in the common law marriage action. ROA, p. 140. The trial

court denied the motion on January 30, 2014. ROA, p.163. No appeal was taken.

       In the base proceeding, Decedent’s three children were declared the

decedent’s sole lawful heirs. Appellee’s Appendix, Item 5; S.S.C.R., pp. 7-10. The

trial court found that Decedent was not married at the time of his death.

Appellee’s Appendix, Item 5; S.S.C.R., pp. 7-10. No appeal of the heirship

judgment was taken.

       In her most recent proceeding,5 Valentina seeks injunctive relief to prevent

the sale of the property despite her contractual obligation to sell it. ROA, p. 7.

       In response to Valentina’s Injunction Action, Appellee (“Temporary

Administrator”) asserted affirmative defenses including release, waiver, estoppel

and res judicata. ROA, pp. 99-100.

       Temporary Administrator timely moved to dismiss Valentina’s suit for

injunctive relief as a baseless cause of action. TEX.R.CIV.P. 91a.3; ROA, p. 398.

The trial court granted the motion to dismiss. ROA, p. 406.


       5
        Appellant filed her original petition for injunctive relief in the 165th District Court of
Harris County, Texas on April 30, 2014. ROA, p. 7. The District Court granted Appellant an ex
parte TRO on April 30, 2014. ROA, p. 17. The proceeding was transferred to Probate Court
Number One of Harris County, Texas under Cause Number 407,499-406 by order of the probate
court on May 9, 2014. ROA, p. 20.

                                               viii
This appeal followed. ROA, p. 408.




                                 ix
       STATEMENT REGARDING ORAL ARGUMENT



Appellee requests oral argument with respect to the issues presented if the

Court desires an expansion of this written presentation.




                                   x
                           ISSUE PRESENTED



ISSUE 1

    Whether the trial court properly dismissed Appellant’s proceeding as a

    baseless cause of action pursuant to TEX.R.CIV.P. 91a.




                                     xi
                               STATEMENT OF FACTS

       Appellee objects to Appellant’s statement of facts.

                                     Base Proceeding

       On August 8, 2011, Adel Sheshtawy (“Adel”) passed away. On September

7, 2011, an application to probate Adel’s will was filed in Probate Court Number

One of Harris County, Texas.6        Upon his death, the divorce proceeding between

Adel and Appellant (“Valentina”) pending in the family court was dismissed for

want of jurisdiction.7 The family court’s interlocutory order finding that a

common law marriage existed between Adel and Valentina became void upon

Adel’s death.8

                      Valentina’s Common Law Marriage Suit

       On November 14, 2011, Valentina filed a petition in the trial court seeking a

declaratory judgment that she was Adel’s common law spouse and that Adel was


       6
       Cause No. 407,499; In the Estate of Adel Sheshtawy, Deceased; Probate Court Number
One of Harris County, Texas (referred to herein as the “Base Proceeding”).
       7
         The death of a spouse while divorce was pending relieved the district court of
jurisdiction. Parr v. White, 543 S.W.2d 445 (Tex.Civ.App. – Corpus Christi 1976, writ ref’d
n.r.e.).
       8
         Cause No. 2010-48274; In the Matter of the Marriage of Valentina Spassova Sheshtawy
and Adel A. Sheshtawy, and in the Interest of Lily Alexandra Sheshtawy, a Child; In the 247th
District Court of Harris County, Texas (the “Divorce Suit”).
                                              -1-
the father of Valentina’s minor child, Lily Sheshtawy (“Lily”).9 Appellee’s

Appendix, Item 6; S.S.C.R., pp. 11-22.

       On January 16, 2013, Adel’s two adult children Nader Sheshtawy (“Nader”)

and Hanya Sustache (“Hanya”) filed their answer and counterclaim to Valentina’s

common law marriage suit. Appellee’s Appendix, Item 7; S.S.C.R., pp. 23-34. On

February 28, 2013, the trial court appointed an attorney ad litem to represent Lily’s

interests in that suit. Appellee’s Appendix, Item 8; S.S.C.R., pp. 35-36.

             Settlement of Valentina’s Common Law Marriage Suit

       On May 28, 2013, Valentina, Lily, Nader and Hanya entered into a Rule 11

and Final Settlement Agreement (the “Settlement Agreement”) in Valentina’s

common law marriage suit. Appellee’s Appendix, Item 3; ROA, pp. 32-41. The

settlement agreement provided that the property would be sold, Valentina would

receive a portion of the sales proceeds, and another portion of sales proceeds

would be used to acquire Lily’s new homestead. Appellee’s Appendix, Item 3;

ROA, pp. 32, 34-35.




       9
        Cause No. 407,499 - 401; In the Estate of Adel Sheshtawy, Deceased; Valentina
Spassova Tasseva Sheshtawy vs. Adel Sheshtawy, et al.; Probate Court Number One of Harris
County, Texas (referred to herein as “Valentina’s Common Law Marriage Suit”).
                                             -2-
       Valentina has been represented by multiple attorneys since 2011 to assert

and defend her rights and purported status as Adel’s common law spouse.10

Valentina was represented by counsel when she negotiated and signed the

settlement agreement. Appellee’s Appendix, Item 3; ROA, pp. 32, 36.

Valentina’s minor child was represented by her attorney ad litem, who also signed

the settlement agreement. Appellee’s Appendix, Item 3; ROA, pp. 32, 36, 39.

       Before signing the settlement agreement, neither Valentina nor Lily

requested the homestead to be set aside. Likewise, neither objected to the trial

court’s order approving family allowance or its order approving Temporary

Administrator’s preliminary inventory for failure to set aside the property as their

homestead.

       The attorney ad litem expressly approved the terms of the settlement

agreement as being in Lily’s best interest. Appellee’s Appendix, Item 4; ROA, pp.

124-126. The trial court found the settlement agreement to be in Lily’s best

interest and approved it. ROA, pp. 124-126.


       10
         Attorney Ellen Yarrell in the Divorce Suit; Attorneys Aaron Pool and Misty McDonald
in the Base Proceeding and Common Law Marriage Suit; McDonald Worley in the Common
Law Marriage Suit; John Elliott in the Base Proceeding and Common Law Marriage Suit; Peter
Bennett in Cause No. 2014-53073; Valentina Sheshtawy v. McDonald S. Worley; 189th District
Court of Harris County, Texas (“Valentina’s Malpractice Suit”).
                                             -3-
            Temporary Administrator’s Efforts to Sell the Property

      On October 14, 2013, Temporary Administrator filed his application to sell

the property. Appellee’s Appendix, Item 11; S.S.C.R., pp. 43-55. Valentina and

Lily received notice of the application and the hearing date set for the trial court’s

consideration thereof. Appellee’s Appendix, Item 12; S.S.C.R., pp. 56-57.

      Neither Valentina nor Lily objected to Temporary Administrator’s

application to sell the property. On October 31, 2013, the trial court entered an

order approving the sale of the property. Appellee’s Appendix, Item 13; S.S.C.R.,

pp. 58-60; ROA, p. 43.

      Temporary Administrator entered a contract for sale of the property on

December 11, 2013. ROA, pp 165, 172.

                         Valentina’s Efforts to Set Aside
             Settlement Agreement and Prevent Sale of Property

      On January 10, 2014, Valentina filed a motion for rehearing and to set aside

the order of sale of the property in the base proceeding. Appellee’s Appendix, Item

14; S.S.C.R., pp. 61-75. The trial court did not sign Valentina’s proposed order.

      On January 15, 2014, Valentina filed a motion for rehearing and to void

settlement agreement in Valentina’s common law marriage suit. ROA, p. 47. On

January 30, 2014, the trial court denied the motion and found that Valentina, as


                                          -4-
next friend of Lily, had no standing to challenge the settlement agreement. ROA,

pp. 71-72.

      On February 10, 2014, Nader and Hanya filed a motion to show authority in

the base proceeding asking the trial court to require Valentina’s attorneys to

appear and defend their authority to act on behalf of Lily, whose interests were

already represented by a guardian of her estate appointed by the trial court.

Appellee’s Appendix, Item 15; S.S.C.R., pp. 76-79.

      On March 3, 2014, the trial court granted Nader and Hanya’s motion to

show authority and ordered that any pleadings purportedly filed in the base

proceeding on behalf of Lily by and through her next friend, Valentina, were

stricken. Appellee’s Appendix, Item 16; S.S.C.R., pp. 80-81. Among the stricken

pleadings was Valentina’s motion for rehearing and to set aside the order of sale of

the property. ROA, p. 47.

                            Valentina’s Ex Parte Relief

      Undeterred, on April 30, 2014 Valentina obtained an ex parte temporary

restraining order from the 165th Harris County district court to prevent the sale of

the property. ROA, p. 17. On May 9, 2014, Valentina’s injunction suit was

transferred to the trial court. ROA, p. 20. On the same day, Valentina filed a

homestead affidavit and lis pendens against the property. ROA, pp. 213, 205.

                                          -5-
      On May 16, 2014, the trial court denied the petition for temporary

injunction and adjudged that the temporary restraining order dated April 30, 2014

had expired as a matter of law. ROA, p. 93.

         Trial Court Dismisses Valentina’s Injunction Suit as Baseless

      In response to Valentina’s injunction suit, Temporary Administrator

asserted affirmative defenses including waiver, release, estoppel and res judicata.

ROA, p. 99, 100. On May 23, 2014, Temporary Administrator moved to dismiss

Valentina’s injunction suit as a baseless cause of action pursuant to TEX.R.CIV.P.

91a. ROA, pp. 398-405.     The trial court granted the motion on June 23, 2014.

ROA, p. 406-407.

      This appeal followed. ROA, p. 408.




                                         -6-
                           SUMMARY OF ARGUMENT


ISSUE 1      The trial court properly dismissed Appellant’s proceeding for
             injunctive relief as a baseless cause of action.


      Valentina failed to perfect an appeal of the trial court order approving the

settlement agreement. Therefore, the issue is not properly before this court.

Moreover, Valentina’s action has no basis in law because her allegations for

injunctive relief, together with inferences reasonably drawn from them, do not

entitle her to the relief sought.

      When Valentina entered into the settlement agreement, she understood and

agreed the property she and her daughter were residing in would be sold and she

would receive $100,000 from the sales proceeds. Valentina affirmatively settled

and released the claims she now brings as part of the settlement agreement. By

accepting consideration pursuant to the settlement agreement, Valentina ratified

the contract and is estopped from injunctive relief to prevent its enforcement.

      Lily’s interests were properly represented by the court appointed attorney ad

litem and Valentina has no standing to bring the petition for injunctive relief.




                                          -7-
      Valentina waived any homestead rights she may have had when she agreed

that Nader, Hanya and Lily were Adel’s sole heirs. Valentina failed to appeal the

final judgment declaring heirship in which the trial court found that Adel was not

married at the time of his death; therefore, this issue has not been preserved for

appeal.




                                          -8-
                     ARGUMENTS AND AUTHORITIES

ISSUE 1     The trial court properly dismissed Valentina’s proceeding as a
            baseless cause of action.

                     Standard of Review : De Novo Review

      Whether a trial court properly dismissed a proceeding as a baseless cause of

action pursuant to TEX.R.CIV.P. 91a is reviewable de novo by the appellate court.

Wooley v. Schaffer, WL 3955111 (Tex.App. – Houston [14th Dist.] 2014).

      A party may move to dismiss a cause of action on the grounds that it has no

basis in law or fact. TEX.R.CIV.P. 91a. Temporary Administrator’s motion to

dismiss was made pursuant to the rule, identified each cause of action and stated

the specific reasons Valentina’s cause of action had no basis in law. TEX.R.CIV.P.

91a.2. ROA, p. 398. A cause of action has no basis in law if the allegations, taken

as true, together with inferences reasonably drawn from them, do not entitle the

claimant to the relief sought. TEX.R.CIV.P. 91a.1.

            Valentina Did Not Preserve Her Issues for Appeal

      A judgment is final and appealable if it disposes of all parties and issues.

Litoff v. Jackson, 742 S.W.2d 788, 789 (Tex.App. – San Antonio 1987, no writ)

(citing North East Independent School District v. Aldridge, 400 S.W.2d 893, 895



                                         -9-
(Tex. 1966)). The trial court’s order approving the settlement agreement disposed

of all parties and issues with respect to Valentina’s common law marriage suit and

constitutes a final, appealable judgment. Appellee’s Appendix, Item 4; ROA, pp.

124-126; Litoff v. Jackson, 742 S.W.2d 788, 789 (Tex.App. – San Antonio 1987,

no writ).

      The trial court’s order approving the settlement agreement was signed on

July 17, 2013. Appellee’s Appendix, Item 4; ROA, pp. 124-126. Valentina did not

file a notice of appeal of the trial court’s order. Therefore, she has not timely

perfected an appeal as to whether the settlement agreement is revocable and it is

not properly before this court. TEX.R.APP.P. 26.1.

      If this court determines Valentina has preserved error for appeal, then the

trial court’s order should be affirmed because the lower court properly dismissed

Valentina’s injunction suit as having no basis in law.

                    Valentina’s Claims have No Basis in Law

      Valentina’s petition for injunctive relief seeks to prevent the sale of the

property on three grounds:

      1)     The Settlement Agreement is Unenforceable. Valentina’s attorney
             gave her poor advice causing her to sign a grossly unfair settlement
             agreement. Valentina did not intend to waive her homestead rights
             when she signed the settlement agreement.



                                          -10-
      2)     Valentina’s Homestead Rights. As the purported common law
             spouse of Adel, Valentina enjoys homestead protection afforded by
             the Texas Constitution; the trial court erred by failing to set aside the
             property as the homestead of Valentina and Lily.

      3)     Lily’s Homestead Rights. Lily’s attorney ad litem did not have
             authority to sign the settlement agreement requiring the sale of her
             homestead nor did Temporary Administrator have authority to sell it.

ROA, pp. 7-10.

                  A. The Settlement Agreement is Enforceable

      The settlement agreement identified the property as “the property commonly

known as 12206 Cabo Blanco Court, Houston, Texas 77041.” Appellee’s

Appendix, Item 3; ROA, pp. 32, 33. Valentina voluntarily agreed that the property

would be sold and she would receive $100,000 from the sales proceeds.

Appellee’s Appendix, Item 3; ROA, pp. 32, 34. Valentina agreed that she and Lily

would reside in the property until its sale, cooperate to expedite the sale and

execute documents as necessary at closing. Appellee’s Appendix, Item 3; ROA, pp.

32, 35.

                  Valentina’s Representations and Warranties

      The settlement agreement included the following representations and

warranties by Valentina. Appellee’s Appendix, Item 3; ROA, pp. 32, 36-37.

                                          -11-
The Settlement Agreement was Binding.

     vi)    the terms and provisions of this Agreement are valid, binding
            and enforceable as against himself or herself, any such Party’s
            successors and affiliates. Section 3.4 (vi); Section 3.5 (a).

Valentina was represented by Counsel.

     vi)    that he or she is adequately represented by competent counsel
            of his or her choosing in connection with the execution and
            delivery of this Agreement and in any and all matters relating
            thereto, or has voluntarily waived such right to seek the advice
            of a legal advisor. Section 3.4(viii)

Donald Worley solely represented Valentina.

     x)     that Donald Worley, solely represents Valentina and does not
            and has never represented any other Party and has not provided
            any other Party legal advice or services or made any
            representations to any other Party. Section 3.4(x)

Cameron McCulloch, Jr. solely represented Lily.

     xi)    that Cameron McCulloch, Jr., solely represents Lily and does
            not and has never represented any other Party and has not
            provided any other Party legal advice or services or made any
            representations to any other Party. Section 3.4(xi)

Each Party Relied Upon His Own Judgment and Advice of Counsel.

     xii)   that in executing this Agreement, each Party has relied upon his
            or her own judgment and the advice of his or her own
            attorneys, and further, that he or she has not been induced to

                                 -12-
                  sign this Agreement by promises, agreements or
                  representations not expressly stated herein, and he or she has
                  freely and willingly executed this Agreement and expressly
                  disclaims reliance upon any facts, promises, undertakings, or
                  representations made by any other Party, or by such Party’s
                  Affiliates . Section 3.4(xii)

      Consent was not procured, obtained or induced by improper conduct,
      undue influence or duress.

            xiii) that the consent of such Party to this Agreement was not
                  procured, obtained or induced by improper conduct, undue
                  influence or duress. Section 3.4(xiii)

      Each Party made an Informed Consent.

            xiv) that such Party has knowledge of all relevant and material
                 information and facts and has been fully informed, including by
                 advice of counsel, concerning the existence of potential Claims
                 ... in order for him or her to make an informed and considered
                 decision to enter into the Agreement, and/or specifically and
                 after advice of counsel is waiving any right to obtain or
                 demand same. Section 3.4(xiv)

      No Party was in Disparate Bargaining Position.

            xv)   that he or she is not in a significantly disparate bargaining
                  position with regard to any other Party. Section 3.4(xv)

      Moreover, Valentina agreed it was a final agreement and waived claims of

fraudulent inducement. Appellee’s Appendix, Item 3; ROA, pp. 32, 38.

                  Section 3.5 (k) provides:

                  THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
                  AGREEMENT AMONG THE PARTIES HERETO AND
                  MAY NOT BE CONTRADICTED BY EVIDENCE OF
                                        -13-
                   PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
                   OR WRITTEN AGREEMENTS BETWEEN OR AMONG
                   ONE OR MORE OF THE PARTIES HERETO. EACH
                   PARTY WAIVES ANY CLAIMS THAT HE OR SHE WAS
                   FRAUDULENTLY INDUCED TO ENTER INTO THIS
                   AGREEMENT.

Valentina Released all Claims

      Valentina released all claims she had to Adel’s estate, specifically including

the property. The settlement agreement provided:

            f.     The Parties acknowledge and agree that this Agreement is
                   intended to settle all Claims by Valentina to Adel’s Estate
                   and/or against Nader and/or Hanya including to any assets of
                   Adel’s Estate, the Cabo Blanco Property, any companies
                   and/or assets of any of them. An heirship will be entered
                   determining Hanya, Nader and Lily as Adel’s sole heirs.

      Appellee’s Appendix, Item 3; ROA, pp. 32, 35 (emphasis added).

      “Claims” is defined to include:

                   “... and any other ground, whether or not asserted, which any
                   person, has, may have, or have had against the released and/or
                   indemnified party, now existing or arising in the future,
                   including the claims brought or which could have been brought
                   by Valentina through the effective date of this Agreement
                   relating to Nader, Hanya, the Lawsuit, Adel’s Estate, including
                   any claims of common law marriage, save and except
                   warranties and representations under this Agreement. THE
                   PARTIES AGREE THAT THE DEFINITION OF “CLAIMS”
                   IS AND SHALL BE AS BROAD AS THE LAW WILL
                   ALLOW.”

      Appellee’s Appendix, Item 3; ROA, pp. 32, 33. (emphasis added).

                                        -14-
      Because Valentina waived any right or claim concerning the property and

agreed that Hanya, Nader and Lily were Adel’s sole heirs at law, the trial court

properly dismissed Valentina’s injunction suit as having no basis in law.

Settlement Agreement Required Sale of Homestead

      The Settlement Agreement authorized and directed the sale of the property

in issue to fund a majority of the cash payment to Valentina. Appellee’s Appendix,

Item 3; ROA, pp. 32, 34-35. Valentina agreed to accept $145,000 in full and final

settlement of all claims which were or could have been brought relating to

Valentina’s common law marriage suit, Adel’s Estate, the residential real

property located at 12206 Cabo Blanco Lane, or Adel’s two adult children, Nader

and Hanya. Appellee’s Appendix, Item 3; ROA, pp. 32-35 (Emphasis added).

       The Settlement Agreement provided that the property would be sold and

Valentina would receive a cash payment of $100,000 from the sales proceeds at

closing. Appellee’s Appendix, Item 3; ROA, pp. 32, 34-35.

Valentina Signed the Agreement

      Valentina signed the agreement. Appellee’s Appendix, Item 3; ROA, pp. 32,

39. Valentina’s attorney signed the order approving the settlement agreement.

Appellee’s Appendix, Item 4; ROA, pp. 124, 126.




                                        -15-
      Further, Valentina judicially admitted that, upon advice of counsel, she

signed the agreement by which her house would be sold:

             “On May 28, 2013, Valentina was advised, by her attorney at the
             time, to sign a settlement agreement giving Cameron McCulloch, as
             Attorney ad litem for Lily, the ability to sell the house as 12206 Cabo
             Blanco Court.” ROA, pp. 7,8.


      The presence or absence of signatures on a written contract is relevant to

determining whether the parties are bound by the contract. In re Bunzl USA, Inc.,

155 S.W.3d 202, 209 (Tex.App. – El Paso 2004, orig. proceeding). A party’s

signature on a contract is strong evidence that the party unconditionally assented

to its terms. Id.

Public Policy Protects Freedom to Contract

      There is a strong public policy to preserve freedom of contract. Lawrence v.

CDB Servs., Inc., 44 S.W.3d 544, 553 (Tex. 2001). It is generally recognized that

parties dealing at arms length have a wide discretion as to the terms of the contract

into which they may wish to enter. Thomas v. Mandell & Wright, 433 S.W.2d
218, 228 (Tex.Civ.App. – Houston [1st Dist.] 1968), rev’d on other grounds, 441
S.W.2d 841 (Tex. 1969).

      Parties are entitled to select the terms and provisions they want included in a

contract before signing it. ASI Tech., Inc. v. Johnson Equip. Co., 75 S.W.3d 545,

                                         -16-
548 (Tex.App. – San Antonio 2002, pet. denied). “In short, parties strike the deal

they choose and, thus, voluntarily bind themselves in the manner they choose.” Id.

      The general rule is that every person who has the capacity to enter into a

contract is held to know what words were used in the contract, to know their

meaning, and to understand their legal effect. Amouri v. Sw. Toyota, Inc., 20
S.W.3d 165, 169 n.2 (Tex.App. – Texarkana 2000, pet. denied). The consequence

of this rule is that a party to a contract may not successfully claim that he believed

the provisions of the contract were different from those plainly set out in the

agreement or that he did not understand the meaning of the language used. Brown

v. Aztec Rig Equip., Inc., 921 S.W.2d 835, 8436 (Tex.App. – Houston [14th Dist.]

1996, writ denied).

      It is not for a reviewing court to determine why the parties contracted as

they did. Austin Bridge Company, et al. v. State of Texas, 427 S.W.2d 925

(Tex.App. – Austin 1968, writ ref’d n.r.e. ). Public policy “permits the utmost

freedom of contract between parties of full age and competent understanding and

requires that their contracts when freely and voluntarily entered into, shall be held

sacred and enforced by the courts ...” Crutchfield v. Associates Investment

Company, 376 S.W.2d 957, 959 (Tex.App. – Dallas 1964, writ ref’d.).




                                          -17-
No Allegation of Fraud, Collusion or Misrepresentation

      Valentina’s pleading did not raise any allegation or evidence of fraud,

collusion or misrepresentation. ROA, pp. 7-10. Absent fraud, misrepresentation,

or deceit, a party is bound by the terms of the contact he signed, regardless of

whether he reads it or believed it had different terms. In re McKinney, 167 S.W.3d
833, 835 (Tex. 2005).

Valentina Accepted Consideration and Cannot Rescind the Contract

      Texas law provides that the right to rescind a contract is waived by the

retention of consideration. Guerrero v. Hagco Building Systems, Inc., 733
S.W.2d 635, 638 (Tex.App. – San Antonio 1987, no writ) (citing American

Mannex Corp. v. Huffstutler, 328 F.2d 449, 455 (5th Cir. 1964)). A prerequisite to

cancellation of a settlement agreement is the return of consideration received.

Kennedy v. Texas Employers Ins. Ass’n, 121 S.W.2d 434 (Tex.Civ.App. – Dallas

1938, aff’d).

      The Settlement Agreement provided that Nader would loan $45,000 to

Temporary Administrator to pay Valentina, from which she would use

approximately $20,000 to purchase a reliable car to transport Lily. Appellee’s

Appendix, Item 3; ROA, pp. 32, 34. On July 29, 2013, Temporary Administrator

                                         -18-
filed an application in the base proceeding for authority to borrow funds and

execute a promissory note to Nader. Appellee’s Appendix, Item 17; S.S.C.R., pp.

82-89. Valentina received notice of the oral hearing on the application to borrow

funds. Appellee’s Appendix, Item 18; S.S.C.R., pp. 90-91.

      Valentina made no objection and the trial court granted Temporary

Administrator’s application. Appellee’s Appendix, Item 19; S.S.C.R., pp. 92-93.

      Valentina accepted the $45,000 payment as partial consideration under the

settlement agreement, has not returned the payment, and has no right to rescind the

contract. Appellee’s Appendix, Item 20; S.S.C.R., pp. 94-97.

Valentina Waived Homestead Rights

      Valentina waived and relinquished any right to assert homestead protection.

The settlement agreement she signed unequivocally mandated the sale of the property

where she and Lily resided and provided that Valentina would receive a portion of

those sales proceeds. Appellee’s Appendix, Item 3; ROA, pp. 32, 34-35.

      A party to a contract may not successfully claim that he believed the provisions

of the contract were different from those plainly set out in the agreement or that he

did not understand the meaning of the language used. Brown v. Aztec Rig Equip.,

Inc., 921 S.W.2d 835, 8436 (Tex.App. – Houston [14th Dist.] 1996, writ denied).




                                         -19-
      The homestead right may be waived. VERNON’S ANN. TEXAS CONST. ART. 16,

§52; TEXAS ESTATES CODE § 102.003 (formerly V.A.T.S. PROBATE CODE § 283);

Williams v. Williams, 569 S.W.2d 867, 870 (Tex. 1978); Hunter v. Clark, 687 S.W.2d
811, 815 (Tex.App. – San Antonio 1985, no writ). The right to a probate homestead

is a personal right which may be waived by agreement. Ferguson v. Ferguson, 111
S.W.3d 589, 598 (Tex.App. – Fort Worth, 2003, pet. denied).

      Waiver is defined as an intentional relinquishment of a known right. United

States Fid. & Guar. Co. v. Bimco Iron & Metal Corp., 464 S.W.2d 353, 357 (Tex.

1971). The key element to waiver is intent.       ASI Technologies, Inc. v. Johnson

Equip. Co., 75 S.W.3d 545, 548 (Tex.App. – San Antonio 2002, pet. denied) (quoting

Sedona Contracting, Inc. v. Ford, Powell & Carson, Inc., 995 S.W.2d 192, 195

(Tex.App. – San Antonio 1999, pet. denied)).

      Valentina judicially admitted that she signed the settlement agreement upon

advice of counsel. ROA, pp. 7, 8. The agreement included her settlement and release

of all claims to the property. Appellee’s Appendix, Item 3; ROA, pp. 32, 33, 35. The

agreement required the property now in issue to be sold and provided Valentina

would receive funds from its sale. Appellee’s Appendix, Item 3; ROA, pp. 32, 34- 35.

Accordingly, there is no basis at law to support Valentina’s allegation that she did not

intend to waive her homestead rights and the trial court properly dismissed her suit.

                                          -20-
                  B. Valentina’s Purported Homestead Rights

      The only legal basis for Valentina’s purported homestead rights in the property

stems from her purported common law marriage to Adel.

Hanya, Nader and Lily are Adel’s Sole Heirs

      The parties agreed that an heirship would be entered determining Hanya, Nader

and Lily as Adel’s sole heirs, and that nothing therein would be deemed to dismiss

Lily’s claims to the assets of Adel’s Estate. Appellee’s Appendix, Item 3; ROA, pp.

32, 35. The trial court entered a final judgment declaring heirship finding by clear

and convincing evidence that Hanya, Nader and Lily were Adel’s sole heirs, and that

Adel was not married at the time of his death. Appellee’s Appendix, Item 5; S.S.C.R.,

pp. 7-10.

      Valentina has no homestead rights in the property because no common law

marriage between Adel and Valentina existed at the time of his death. Appellee’s

Appendix, Item 5; S.S.C.R., pp. 7-10. The judgment declaring heirship was a final,

appealable order. TEX.EST.CODE § 202.202. De Ayla v. Mackie, 193 S.W.3d 575,

578 (Tex. 2006). Valentina failed to perfect an appeal of the judgment declaring

heirship. TEX.R.APP.P. 25.1. Further, Valentina waived and released any claim

arising from her common law marriage. Appellee’s Appendix, Item 3; ROA, pp. 32,




                                         -21-
33, 35. Accordingly, Valentina’s petition for injunctive relief arising from her

purported homestead rights has no basis in law. TEX.R.CIV.P. 91a.1.

                              C. Lily’s Homestead Rights

      By agreement of the parties, the trial court appointed Cameron McCulloch as

Lily’s attorney ad litem in Valentina’s common law marriage action due to a conflict

of interest between Valentina and Lily. Appellee’s Appendix, Item 8; S.S.C.R., pp.

35-36. The trial court also appointed Mr. McCulloch as Lily’s attorney ad litem in

the guardianship proceeding. Appellee’s Appendix, Item 9; S.S.C.R., pp. 37-38. Mr.

McCulloch was also appointed as guardian of Lily’s estate. Appellee’s Appendix,

Item 10; S.S.C.R., pp. 39-42.

            Trial Court’s Authority to Appoint Lily’s Attorney ad Litem

      An attorney ad litem is properly appointed by the judge of a probate court as

follows:

                . . . In any probate proceeding, to represent the interests of : (1) a person
                who has a legal disability; (2) a nonresident; (3) an unborn or
                unascertained person; or (4) an unknown heir; (5) a missing heir; (6) an
                unknown or missing person for whom cash is deposited into the court’s
                registry under Section 363.011. TEX.PROBATE CODE § 34A.11

      The term “probate proceeding” is defined as including:




      11
           Currently, TEXAS ESTATE CODE § 53.104(a).
                                              -22-
                (1) an heirship determination; (2) application, petition, motion or action
                regarding the probate of a will or an estate administration, including a
                claim for money owed by the decedent; (3) a claim arising from an estate
                administration and any action brought on the claim; and (4) the settling
                of a personal representative’s account of an estate and any other matter
                related to the settlement, partition, or distribution of an estate. TEX.
                PROBATE CODE § 3(bb).12


      The Probate Code defines “matters related to probate proceeding” to include

an action against a personal representative arising out of the representative’s

performance of the duties of a personal representative. TEX. PROB. CODE § 4B.13

      In accordance with these provisions, the trial court properly appointed Lily’s

attorney ad litem. Lily’s attorney ad litem approved the settlement agreement and

signed the order approving same. ROA, pp. 53, 55; Appellee’s Appendix, Item 4;

ROA, pp. 124-126. Accordingly, Valentina’s cause of action asserting the settlement

agreement was not binding on Lily because her attorney ad litem was not properly

appointed is without basis in law.




      12
           See TEX . ESTATES CODE § 31.001.
      13
           See TEX . ESTATES CODE § 31.002.
                                              -23-
                                     PRAYER

       For the foregoing reasons, Michael L. Fuqua, Temporary Administrator of the

Estate of Adel Sheshtawy, Deceased, respectfully requests that this Honorable Court

affirm the trial court’s order dismissing Appellant’s proceeding as a baseless cause

of action pursuant to TEX.R.CIV.P. 91a and for such further relief to which he may be

entitled.

       Respectfully submitted on this 13th day of January, 2015

                                                FUQUA & ASSOCIATES, P.C.
                                                5005 Riverway, Suite 250
                                                Houston, Texas 77056
                                                Telephone: 713.960-0277
                                                Facsimile: 713.960-1064
                                                mlfuqua@fuqualegal.com

                                       By:      /s/ Michael L. Fuqua
                                                Michael L. Fuqua
                                                State Bar No. 24055511

                                                COUNSEL FOR APPELLEE
                                                Michael L. Fuqua, Temporary
                                                Administrator of the Estate of Adel
                                                Sheshtawy, Deceased




                                         -24-
                        CERTIFICATE OF SERVICE



      This is to certify that a true and correct copy of the above and foregoing

document has been sent in accordance with Rule 9.5 of the Texas Rules of Appellate

Procedure upon each of the persons listed below on this 13th day of January, 2015.



      Valentina Spassova Sheshtawy, pro se
      12206 Cabo Blanco Court
      Houston, Texas 77041
      email:      valentinasheshtawy@yahoo.com



                                     /s/ Michael L. Fuqua
                                     Michael L. Fuqua




                                       -25-
                    CERTIFICATE OF COMPLIANCE



     In accordance with TEX.R.APP.P. 9.4(i)(3), the undesigned certifies that

Appellee’s Amended Brief contains 6,486 words.



                                   /s/ Michael L. Fuqua
                                   Michael L. Fuqua




                                     -26-
                  CASE NO. 14-14-00515-CV



       IN THE FOURTEENTH COURT OF APPEALS
                     HOUSTON TEXAS


      VALENTINA SPASSOVA SHESHTAWY, Appellant
                              v.
MICHAEL FUQUA, ADMINISTRATOR OF THE ESTATE OF ADEL
            SHESHTAWY, DECEASED, Appellant


         On Appeal from Probate Court Number One
                    Harris County, Texas
            Probate Court Cause No. 407,499-406



           APPELLEE'S RESTATED APPENDIX
     with Citations to Second Supplemental Clerk's Record


                            Michael L. Fuqua, Attorney at Law
                            Lead Counsel
                            Fuqua & Associates, P.C.
                            5005 Riverway, Suite 250
                            Houston, Texas 77056
                            (713) 960-0277 - Telephone
                            (713) 960-1064 - Facsimile
                            mlfuqua@fuqualegal.com

                            Attorney for Appellee
                            Michael L. Fuqua, Temporary Administrator
                            of the Estate of Adel Sheshtawy, Deceased


                             -27-
                  APPELLEE'S APPENDIX

Item 1    Order Granting Motion to Dismiss Proceeding as Baseless Cause
          of Action Pursuant to TEX.R.CrV.PROC. 91a
                (ROA, pp. 406-407)

Item 2    Plaintiff's Notice of Appeal
                 (ROA, pp. 408-410)

Item 3    Rule 11 and Final Settlement Agreement
                (ROA, pp. 32-41)

Item 4    Order Granting Application for Approval of Rule 11 and
          Settlement Agreement
                (ROA, pp. 124-126)

Item 5    Judgment Declaring Heirship
               (Second Supplemental Clerk's Record, pp. 7-10)

Item 6    Original Petition for Declaratory Judgment; First Amended
          Petition for Declaratory Judgment; Second Amended Petition for
          Declaratory Judgment
                 (Second Supplemental Clerk's Record, pp. 11-22)

Item 7    Nader Sheshtawy and Hanya Sustache's Original Answer and
          Counterclaim to Valentina Sheshtawy's First Amended Petition
          for Declaratory Judgment
                (Second Supplemental Clerk's Record, pp. 23-34)

Item 8    Order on Motion for Appointment of Attorney ad Litem
                (Second Supplemental Clerk's Record, pp. 35-36)

Item 9    Order Appointing Attorney ad Litem
                (Second Supplemental Clerk's Record, pp. 37-38)

Item 10   Order Appointing of Guardian of Estate
                (Second Supplemental Clerk's Record, pp. 39-42)
                              -28-
Item 11   Temporary Administrator's Application for Sale of Property
               (Second Supplemental Clerk's Record, pp. 43-55)

Item 12   Temporary Administrator's Notice ofSubmission on Application
          for Sale of Property
                 (Second Supplemental Clerk's Record, pp. 56-57)

Item 13   Order of Sale of Real Property
                (Second Supplemental Clerk's Record, pp. 58-60)

Item 14   Motion for Rehearing and to Set Aside Order of Sale of Real
          Property
                (Second Supplemental Clerk's Record, pp. 61-75)

Item 15   Rule 12 Motion to Show Authority
                (Second Supplemental Clerk's Record, pp. 76-79)

Item 16   Order Granting Rule 12 Motion to Show Authority
                (Second Supplemental Clerk's Record, pp. 80-81)

Item 17   Temporary Administrator's Application to Bon-ow Funds and
          Execute Promissory Note
               (Second Supplemental Clerk's Record, pp. 82-89)

Item 18   Notice ofHearing on Temporary Administrator's Application to
          Borrow Funds and Execute Promissory Note
                (Second Supplemental Clerk's Record, pp. 90-91)

Item 19   Order Authorizing Temporary Administrator to Borrow Funds
          and Execute Promissory Note
                (Second Supplemental Clerk's Record, pp. 92-93)

Item 20   Temporary Administrator's $45,000 check to Valentina
               (Second Supplemental Clerk's Record, pp. 94-97)



                             -29-
 .,                         e                                                o
                                                                                           PROBATE COURT1


                                                NO. 407,499-406
 ES,A,EOF                                             §      INTllEPROBATIG COURT
                                                     §
 ADJlL SlmSJITAWY,                                   §       NTJMBEll ONE (l) OF
                                                     §
                                                     §       lfAlUUS COUN'Y. TEXAS

                   ORDERGRAl'!TINGMOTIONTODl'lMISS PROCEEDINGS
      AS A :BASELESS CA'lJSIt OF ACTIONPURb'UANT TO 'l'EX.lttrLE CIV PROC91a


        On this day.carne an 10 be heardand/orconsidered the Motionto DismissProoeedlngs as it

 Baseless Cause of Action    P\l~'/lltant   to 'rex, Rule of Clv, Proc, 91a (hereinafter referred to as tho

 (Wotil)/I!~   which was. filed in thls pmueeding by MlCHAEL L. FUQUA, in his capacity as the

Temporary Administrator of the Estate of Adel Sheshtawy, Deceased Pending Contest

(bereiuafter tefe.l'ted to as the flMovrmtJ,     .



        The Court. after conelderlegthe Mcticn, is of the oplnlon and finds that-theMotion should be

10 all respects granted, fur tho PUlpOl;iC of' judicial economy and efficiency, heoause the cause of

action brought by Valentina Speseova Shoshtawyie a baseless cause of action as set out by the 'Icx,

Rule cf Clv,Proc. 9ta     It is therefore,

        ORDERED, ADJUDGEb and DECREED, fhl'lt the Qrlginal Petition filed under Cause

Number 407.499M406; Valellllna Sptlssova SheshtQwy v. Mkhael Fuqua as                             TClnpOJ'WY


.Admlnlstrcttor 0/ the Jtyfqfe of.AdelShe$htaw:v. Deceased; pending in Ihis Court be and it is

herebydismissedas a baselesscauseofacttcn.

       rr lS     FURTHER ORDERED, ADJODOElJ and DncrmED. th&t Mlchecl L. Fuqua,

'temporary Admjnislmtor of the Estate of Ade} Sbeshtawy, Deceased, shall             reCOVCl'   his costs and
                                                                                     00
reeecnabtc and necessary attorney's fees in the amount of $ 3           t   It.r5:   ~ from Petitionee,
                                                                       J

Valontlna   SpUSSOllK Sheshtawy,   tbat were Incurred whhrespeottc the challenged ceuee of'acticn.




                                            ITEM!




                                                                                                                406
                                                                                                                 !
"   "
                        o                     o


        SIGNEDllUs    ~
                           *'
                            day of    Juov




        APPROVED ASTO FORM,

        FUQUA & ASSOCIATES, p.C•




           • AE L.          A
        StateBar-Number QSS'S-J 1
        5005 Rtvcrway, Suite ~
        Houston, Texas77056
        (713) 960·0271 (TEL.)
        ('1l3) 960·1064 (FAX)
        mlfuffil!!@filQIUllemd corn

        Tcmporery Adruinistrator of
        The Esfato ofAde1 Sheabrawy, D~ased




                                                  407
    9 .. ,                                                                                           PROBATE COURT 1


                                                         No.407,499-406

             Valentina SpassovaSheshtawy I                        §           In. theProbate CourtNumber One (1)
             Plaintiff                                            §                         of
             vs,                                                  §                Harrla County, Texas:
             Michael Fuqua,as                                     §
             TemporaryAdministratorof the

             Bstate ofAdel Sheshtawy,
             Defendant



                                              PLAINTIFF'S NOTICE OF APPEAL

                L Plaintiff. Valentina Spassova Shcshtawy, desires to appeal from the order granting the
              motion to dismiss a baseless cause ofuction signed by the Court on June 20. 2014.

                   2 • Plaintiff appealsto eitherthe First 01' theFourteenthCourtof Appeals.

                3. Plaintiff has previously filed a related appeal in the Fourteenth Court of Appeals.
              407,499-406; 14-14-00441-CV
                   4.     Plaintlff'is presumed indigent and may proceed without advance payment of costs.



                                                                       Respectfully submitted,
                                                                      By:    \IaQ.w,L;-I1Lo,.skU~


        0
        UJ
                   .-
                   X
                    C)

                    ~
                    Q.,
                            J"'''
                           ~w>,
                                    '"
                                    J~
                                  "'a'
                                                                            Valentina Spasenva Sheshtawy
                                                                          Pro Se

                                                                            122{)6 CaboBlanco Ct.
                           vt~"
                             u'"
                                  ~8
                   ",..
        .J                                                                Houston, Texas77041
                   '"
        U.         ~
                   ")
                   :2!;
                           :-\!i ~"'
                                 ~1:?                                     832-721-36~6   phone
                   l":      lip    ~                                     valcn.tinashcshtawv@yahoo.CQffi




•




                                                         ITEM 2




                                                                                                                   408
--------------------,"
  ,

         STATE OFTEXAS                       §

         HARRIS COUNTY                       §

                                                  YERIFICATION
        Beforeme, thoundersigned notal)', on this daypersonallyappearedVALENTINA
      SPASSOVA SHESHTAWY,the affiant, a personwhose identity is knownto me. After1
      administered an oath,affiant testified asfollows:
        liMy name is VALBNT.INA SPASSOVA SHESHTAWY.I am capable of making this
      verlfication.L haveread the NOTICE of APPEAL. Thefactsstated in Itare withinmy
      personal knowledge and are true and correct."



                                                            \[~tt.- ,5ko,,/J,=q
                                                            ValentinaSpassovaSheshtawy



        Swumto and subscribed beforeme by Valentina SpassovaSheshtewy on June2l.j10
      2014.




                               e
                                                                       Notary Public in and for
                                     !'\1)       TABAAN REHMAN
                                •~ •              NOTARY PUBLIC        TheStateof Texas
                                .,Jl'(                                     CERTlF!CATE OFSERVICE
         I certify thaton June211. 2014, I sewed a copy ofPlajntiffs Notice of App~ on the party
      listedbelow by electronic service and that the electronic frenamlssicnwasreported as
      complete. Myemail is yalentinasfteshfnwy@yahoo.cotn.



    Michael Fuqua
    Temporary Administrator

    Fuqua& Associates. P.C.
    5005 Riverway, Suite 25(1

    Houston, Texas 71056

    Phone: (713) 960-0277

    Fax: (713)960-1064

    mlfuqua@fuqualegal.com




                                                          ProSe




•




                                                                                                   410
       "




 0
r-                                            CAUSE NO. 407,499,401
 0··
 0"                                                                            IN TJJBPROBATE COURT
Ji.:       INTIlBESTAU;OF                                  §
                                                           §
cflnjijon9

           1.1 ThePartles tothia Sl3ttlemeJrtAgreemelltare.defilled l'IS fOllows:
                  a,     The term I F
 i'
 o        1.5 Theterm "Cebc 13I1l1)\lO Property" shall refer to theproperly Ooltltn0l11y known as 12206
 0            Cabo BlancoCQ~ Hcustoa,TQxlI$ 71.(141.
0..
'11':.    I.• The term "Adlll~G Estate"shall refer to thoIistale of Adel Sheshlawy. including, butnot
              liTllited 00, e.U.u$SCIS' passingunder the )'.na:~ Will and Testamentof Adet Sheslltnwy. and
F.
              admitted (0 probatein camenumber401.499.
00
0
~-       1.1 'Ihe tena "Claims"shallrefer to lind lnclude My and all claims, onuses of aottcn,debtS',
'if           demnnas. actions! cosw, expenses, IQSkCSI damages; charges, challenges, contests,
v-.           liabilities. promises, agreements, deceptive practice clalms, claims in equity, sults, and all
        WllJ.mEAS, aftertIle Lawsuit was Jlled, Nuder-and Henyafiled a. counterclaim secking
(0 entarce apremarital agreement executed byAdd andValentina.

       WlmREA$, eedalndlffer~ncflS, controversies, and Clelms havearlsen by and between
the:Parli~ rclatiu~ foValenlina~s claims In theLawsuitand to assets of Adcl's. Estate:;

        WHKRltAS, this Agreement is made to completely settle and compromise ali
dlfferences, controvereles, and Cl'J.lms byValenlina;

       W.REREAs, the. Pertlesheve determined that it is in theirrespectlvcbest interests 10
seitlaandIcrmlnate all Clebne b.'j Va.lenlinaj

        WB::ft}UE:AS. by 8XllCUting Ibis Agreement, no PettyhQt.:;fo concedes any legal or Iaetual
contentious of the Miler Party,butspecifically dentes same.l\udelJters into this Agreement solely
to termlnate and settlethe Claims between themselves in an aftOn 10 minimize costs, expenses,
anomeys' fees,lU,l               Cameron McCullocb, as Guardian fot' Lily\l Bstete w1ll seek 10 distribute the
              Ql1>o Blanco 'PropllIU', to b,inlselias Lily~s Guardian. suhject to thntemre of this
              Agreement. Cameron McCulll)cb, as (hlilrdian for Lily's Estatewlll promptly
              sell-the CabQ Blanco ProPertY lind, after the payments in tlrls Agre.e.rnont. 1lW::: to
              purchase anowhomcsteed {¢or Lil)'enduseenyproceeds pending fhepurchase for
              short tetn1 suitable]1QU$j(tg fot Lily and Valentina, 'Ihe purebeseprice Qf thn
              new homewillnotexceed $250,000, contingent uponValentina establishing that
              she can pay t116 monthly expenses, Jnscrence, taxes, HOA and routine
               mllintenance offhepoopeny.
         c.   Valentina andLilywill continue to reside in the Cabo Blanco Properly until the
              'pl'Ojierty Is sold. Valentina agrees10 cooperate wlth Cameron McCulloch to
               expedite the eete f)f the; Cabo Blanco ProtJ6rly. ioclur;l.fug executing such
               documents at closlng to allowfor theclosing of theeateand ccmpliecce wIth the
               terms oftbis Ag«;mleJJ.t.
         d.   Theparties ngree to confirm they willnotinterfere withValectlnarecelvlng scctal
              seourj~ benefitsfor hersclfand Lily endhereby indicatethal theyarenct opposed
                      !-!e~efitsj tothe extentnotcurrentlybeingpaid, berelnsteted.
                            .                .                . .             ..      l'     ,••,
         c.
                                                                                      ~~~il!{sl!sta~.t.ily. 'Nader tI.I1l1Hnnya. inQivldual!y end In all :fiduciary cnpacities.
              and un of their predecM!:Ors, successors end uffilintcs of and from My rold 'illl
              ClelmsIncluding, butnot limitedto anyclalms to any Msc-I~ or alleged rtsllOlSlJf
              Ade}'s Estate.
         b.   Sll."fi ana(iXccptfox theQXP):u$!l obligations under the termsoftlris Agrlleme»t~ the
              Hauyll and Nade~ does het¢br forever releese and dlsoharge Vale.».lina of and
              :D:()m anyandaU Olalms.




                                                 4


-,-------------------




                                                                                                        35
------------------,.


               xii)    That In oxcoutin-e Ih1$ Agreement. each l)9rty ho.s relied upon lib or her
                       ownjudglU/lflland the- udvlce oflliJ! or her OWlI nt(ollle.ys, and.further, thut
                       be or she bas not been induced 10 sign or execute Ihis Agreement by
                       promises, agreements or J:6ptesentnti.ol\s net -e}{pressI)' slate~ herein, and
                       be (It $0 bas freely and wiUitlgly executed tbfs A~eemflnt andexpressly
                       dlsolelms rellence UPOIl My facts, promises, undertakings, or
                       representations made byanyother Perty, or by such"Pony's Affiliates;
               xiii)   That tho. consent of such Party to thls Agreement             WIlS   not procured,
                       obtained orinduced by Impropecconduct, undueinffueuce or duresll~

               xiv)    'That .such :Pat~y enher (I) h~ lolowledgo of all relevant end materia!
                       jnfQm1l1f.iOl~
                                    end flillts Alld basbeenfully informed, Including by ndvlce of
                       counsel, concerning 1he exlslcnea of potential Claims or any other P(l~
                       including ethera.dditional affirmative or defensive Claims: arising from all
                       matters known to himor herand arising duringthe period of negotierions
                       leadfug to and culminating in the execution by him or her of this
                       Agreement, in order fur himor her W make fill lnfcmiedand considered
                       decision to enter lute fhis Agreement, andfot (2) speclficnlly end BOer
                       advlcectccuaseliswnivJng (8)My lightto obtain or demand, and(b)any
                       obligation afoot etherPartYi
               xv)     That he or she is net in a significantly dillpnttlt¢ balfl,ninfng pesition with
                       regard toanyotherPBrtI~
        b, Each l"nrt)' understands and agrees (hat each other party has relied npon lh~e
           representations and warranties inentering intothis Agreement.

  3.5   Miscellaneousl'tovisions:
        a.     PArtIes Bound, This Agreemoo.l shall be bindfng upon and shall fnnre 10 the
               btnefiteffhe Parties hereto andtheir respectlve Afffllates andSuccessors.

        b.     P!lttY'S Attorney's Feesal)d Expenses Immrrw to Date. Bxcept fI.$ provided under
               tJrl.s Agreement, each Party Mreby agreesto be responsible for hls t.penses for Ett.allh of   APJ'eCtr:ltnt. The, P.Ilttf6.'1 agree Uwt if
               it becomes necessary to assert any claim [Q enforce or defend the prcvlsions of
               this Ag.:eell1e1lt, the prevPiHl1g l'my shall be entitled to IeOOVt!t reasonable
               .Bttorne;y'n CooS: andotherrelated litigation expenses fromthonOn-pwvailingPati;yA

        d,    No Oral Modification, No amendment, modification, waiver, or consentwjth
              respect {Q any provision of any of this Agreement shall"bee effeotlve unJ-\}SS' the




                                                  6


-----------------
           $IlIl\Q shaU bein writing andsigned by the Party or Parties hereto against whom
           enforcement oftheamendment, modiflcadcu, watver orccnscntis sought.

      e.   C9unleroarnr. 111is Agreement may be executed slmutteneeualy in two (II,'" more
           counterparts.each of whichshallbedeemcd an crlglnal, bulalI cfwhichtogether
           shell eonstlnne a sI~lfllnsttum~llt. This A.&re!lme~1- shall only be binding when
In         one or more COunteqlMf8 hereof individua.lJy or taken logether, shall bear ell
o          SiAt!lltut'Q.1l ofihoPertlea hen:lo reflected hereon essignatories.

           Cht>(eo ofJ~aw. ThisAgreement shalf be governed pursuant to the laws of the
           Stateof'Iexes•

      g.   .Q!!groo ofVenuc. Hams County, Texas shall be the appropriate. and exclusive
           venue foranysuitMsingoutoflhlsAgreemenf.

     b.    Assirmment Trus AgnlBl:mmf andlherights endobllgfltiofL'i of ihePerties hereto
           shall not be esslgned or dC!BgtltBd by lIny Porty hereto without the priorwritten
           consent of theoilierPertles.herecf
     f.    Inoomorarlon. All Exhibits atwched. hereto arehereby incorporated by reference
           InthisAgreement forthePUlpCJSes setforth above.
     j,    Headings. The paragraph headings and sub-headings used herein are for
           desC!'iptive purposes only. Thoheadlngs have no substantive meaning and the
           terms of thisAgreement shallnotbeaffected by suchheadlngs.

     k.    rms WRlTIBN AGREEMENT REPRESENTS TEE FINAL AOWJ.BM!lNT
           1\MONGTllEPARTJESWj.RllTOAND MAY NOTDECONTRADICTED BY
           EVlDENCll OF PRIOr                rARTJES,



".ill
o
.'"..
o
N
Oi
Q
Ql
O.
                Jfj.   iIbr=---:'
                Hanya Susteche




                 8


-----------------------------------




                                    39
             STA'IBOFTBlI:AS              §
                                          §
             COUNTY OF       HJU.;n       §
                     Thisinstrument W/lS acknowlcdted before me, thls '1t'f.bdayof    ----.Ani .        :W13~
             by, Va1enlinn S.pllSSOYf\. 'Tasseva Mkfa Velentina SpaSllOVI'l 'Iasseve. Sbesbtawy in 6 cepacides
             therein slated.



     "
     ~r.
     o
     m
     o       STA'IB OHEXAB
                    .            .
                                          §
                                          §
             COUNTY OP      tM;4 r, §
                   ThisInstrument wasacknowledged before       IDt;~ this~flY of ~                    ,2013.
             by~ W. Came-ron McCullocb rrr., £ISAttorney MLitem forLlly Sbr:shtaW)'1 ; minorJ1}Ud.



;
,i
I
I
I
,I   ~
,
J    ~
         0

      o
     l,
     0
     l"
     lZ
     8
     '"
     l:"
     ~
     I
     0
     q


     ~
     0
                                                           9

-,----------------




                                                                                                                 4,0
                                                 ~
           8rA11l0PTEXAS

           COUNT'iOPJJM4rr §
                  This   In~ent was acknowledged before me.Ihi/' ~day of--.'~Uf-~~' 2013                   7


           by, Nader Sh";;;h;:;la:;WY~, ~=~""il



                                                                                   If:':ic" ~
                                    R.&. JTAUllf~O
                           ffOIAry l'l,l.lUo,SI~\~ o!Ta.'._-------------------'".
                                   e
                         ..1 i.' '.            1.1                        I   •••                                  ~.   I




      IN'rHB BSTATE of                                    §                    IN ')?HBPlWBATB COURT
                                                          §
      ADIlLSHBSllTAWY.                                    §                    NU'MBBRONB (ll OF
                                                          I
      DECllASBD                                           §                    HAlUUS COONTl'.Tl!XAll


      VALllNTINASFASSOVATASSllVA                          §
      sHll8!ITAWY                                         §
                                                          §
      VB.                                                 §
                                                          §
      ADBL SIlIlSffl'AWY, NADlllt                         §
      SHEsHTAWY, HtlNYASUllTACHB                          §
      ANDFA!AppJlol\ti.Qt1fQ~ A'pprovttt ofR\U6
                                                                                                                            ,,
In                                                                                                                          !   I
o     11nnd 3Mt1CJllont Agreom(lnt (h&oIJlmrIt:r ;tefoll,'Cd to aslitl) uAppJilJntlon'l) fbrtbe above. e.otitlOO
It1
      find numbered proooe:dingwll11>h waefiled b)' Applioant       w,. CAMERON McOULLOClt In.hi8
      clIl1aclly as (he.llqly apP{ll~led AitOl"MY Ad Lltem to represent t1t61egfl1Inttltc~ of1ho Proposed
      Ward~ Ll(..Y SltaSIDAWY, A Min~r Chtld (her(llnatre~ refbrred to llll till) uApplican(l'), The
      COUlt, ftfWr conelderlng the Appliootion,;s- ofthucplnlon and finets -                                     o                                  o
                                                      I,   ,.
                                                                            . !

                                                                "   ,
   Q
   o
   "'
   ('l
   e-
  ill
   o
   "
  ...'it
   o
  N
   III
   N
'!!1
  O.
           lly:
                  W,()Al,IllRONMoOULWCl1
                  St:atuBal!No,001Ba930
   OJ             c.Hl\lSTOfllBR C,llURT
   N              staid DR~No, ?AMlJ399
   o              $900 Esarotf.,ftn1'J, ByI~210
   o              gOlfstoOI 'l'(lXllB 110'l'J
   o,             (71j) S'12·:>900
                  (712) S'l2-MO~(lIAX)
   IIJ
   o        i'JJ LlTllM A'J'T01U'IBY PoR LlLY
   J1       SHESflTWAY1.AMINOR CHILD




                   SAMHP       LPh             co
                   S""'llru: ,0070a1M
                   :KATBLllBJ'l'ri\N\'lIlll.llllD
                   St"" ll"ff,,9AOSZlOS
                   Eivol-Io:WItol'l C(1m61'
                    14{l1 :MI'l1Qllnc>y~ l1lhFlool:
                   HoUlltoll, Toxaa1'/OlO
                   (713) 658·1921 (l!AX)
             A'fl'ORNEYS FOl<1W'llR
             81llliJ1l'l'AWY &=ASUSTACl1ll




                                                                             125
         Jul. 17. 2013 1:59PM   MAy ur   No. 7430 P. 19/19




    C'
    Q
    N
N
III
    '"
    o




-




                                                               126
      •                                                                                                                                   fiLED
                                                                                                                          121191201412:00:53 PM
                                                                                                                                   Sian Slanarl
                                                                                                                                   CQUptyClerll
                                                                                                                                  Harris Cillinly
                 DATAm;m                                                            PROBATE COURT 1
                 PIcK lIP TIqs PATti
IJI
N
o
c
"
OJ                                                                     4f tIw !lela of })ce IUI4     A]>pJl~ls,   1111

          pat1!lW, lIlld Micllllel Fuqua, Attemey                             owm htirll8llOO\lJ\Ced readyfurtrlnl. a
          lnry havingbeen WIIiv1:d; ~d1hc COUll

          lllld !he; evldcnco JlI'=ted tlwcopnn,



          COllylno1ng, lowlt:
                  J.      Thai De¢edebtdl«llnHIJIlStoo.H.fJbCq~. T(ol;~ ",,,Augll$1 t,WII;

                  2.      That})oc.ede.n\ ru1dedend W\I.'l dmu!ol(w mHIlTTiB Cuunty. T_lrt Ole lim.e of

          hi. death;                                                              ;l.,(>~&'
                  3.      TIm,," Co,",         "")0'",",[0. oodvenue           -;'i~~:~t:..edwt llJUlovw
          \hIslllallcr;                                                                 '~




                                         ITEMS



                                                                                                                                                    7
o
i'1
c
o
c,
I))
('1                                                    4.       Thatcilll1:ion 11M been ..etVed lIOd returned in !hI:m!lllJ\Cl' ~nd fQr 1M length of
ill
                                            limorequired by tho TClWP.AlbM~ Cedo;

                                                       $.       'lluIt W. C>unOrtlll McCmlodl,lt. VWi appnlnled A«O~y Ad Litomlo UpR!,WI

                                            LilyA. Shll!lhlawy, IImJnorchUd.
                                                       6.       ~t MichaelJIuqUa I'M      appointed Alkmtlly All L11«n ttllllPres0{ nhildfon ',',WI$ bornto orlldopttd by D~~1, anilall

                                            cblldfeallTClivbJg;                                                                    4.1lI      V' ~
                                                                                                                                                       ." ,
                                                                                                                                                       :Ii!   ~   ,
                                                                                                                                                                        "


                                                       10.      ThAttho mnl\e and1M!    ~~ rcs~ or~e kllOWlI heirs0t~~lJ~~ ~:;.                                        •
                                            dfIttlof Deccdent's d~b l!I\d~a~nd ~f~such hair 1nJ:>ec>«lili'ii~oslat4is
                                                        ..... l'lllt-li' "if 14 1!l·al:A. 'II'-r:':K
                                            n£il!9wlI\;r                I '\   ~            ,~.d D            -
                          o"JI   '~u.l.     -Ii              e e:       il. ;ij'-J,\I~';'
      ~       ~    II\.   a- S.       \)[     L'l ••         lli: Nnmaf.lldAMtAA(                   IDAll!i          lnlmlit Itt Hat"'"

      'iI'.   ""   ·,·i ;'},.i~ i·,b. l: j ~l           Nai~ Sh, .eubj«ll to all
                                                                                                                  ~mM(s ugndlng
                                                        (So')                                                     tho dWributkm oHho
                                                                                                                  "'",
                                                        HIlnyaSumella                               AoMl          IfJ of 1MDtceden\',
                                                        3134 Arond~ UlUden                                        ubrto, :rntd~ 10 .11
                                                        Sugarlllnd, tens 11498                                    'jtfeOllltl\l$ t6gwrllllg
                                                        (DAU&hl/lt)                                               !h$ dLllrlbutloo of the
                                                                                                                  «Illlc

                                                        LUyA, Sh...mlll.W)'                         Mlnor         1/.l ot the P~i'o
                                                        12206Coho Bimloo Ol\lrt                     Cblld         O$~\(l, subjent to all
                                                        Houlton, 'fClllt 11041                                    Mn:(lmenl, "gording
                                                        (DlllIghter)                                              the. dblllbulion of !he
                                                                                                                  "'.,

                                                                                                2




                                                                                                                                                                            8
           11.               pel'lnm otbm-lh~ lba Mira bcrelt,of ~rcourt has 11«11. duly reduced to writing lIIId ewcm to by I1u::
                               '1Ii..-ti',¥ "
     wilne6leil illsupport     w: ~b.ttU tosIlmony III 0.l*1 Court; 111m 100II wrl~ !Iavo b~ duly
     ruedheroinand        ~~nt.:JII~te:l of timCourl; RIId,l1u:: Court being of ee opinIontn.! tlw
     helt$hip otDcccdolr's sbIIt'ei~.Jn~ in lh.. &11110. lUll! thoh¢/f'S ~1~illnslllp 10th"



     ptIlpOl\O.'l,   Itlsfurtlw,
                                                .
                                          !$'- 'to,
     Decedolll is as beICtofut      Ly itt Litemfurl>=dwl'lJ unknuwIJ he.ils: alKlU
     be. paidby      ~mto order l1\ld. i~ hetOOy d~£~ ~~Iot1l6y Ad Litem In {hls CaI1.'le..
                                                           'lij1'P'
                                                         ,,.F           ,l!t~1D


               SiGNOO~'~"tD _ _~ ~ ~
                                                                                             PRESJ iN
                                                                             .. ;Ja.!If,

                                                              ~/~ I? /1911"3>.
                                                                                   ..oI,.p loi ft.
                                                                                   ~         ,.~
                                                                                  • 'I   Ill'•...
                                                                                         A-IS pi  l1'l!i:f"'-
                                                                                                     ol.
                                                                                                     w,    ~

                                                                                         ",' !!!II/:'l !il      ,




                                                                                                                    9
,u>l'JlOVED AB TO 'WR]lt: ONLY'                            --
CRAIN, CATON & lAMI!S                         &MoeMiJJk;.:c.
                                      MMlNTI'RE
                                                ,.';::::i.t-


::i!i~
                                                  .::I' ;;
                                                   -< • '~-.




    K/l.'f}U.BHNTANNHRIlBOUZR
    (J1IA-/12<10522(5)
    Piw Houston Celrt&
    HOIMllKlnnoy, IT"FJoOI
    J!oIl3l                                                                                                                                                   FILED
                                                                                                                                   121191201412;14:23 PM
                                                                                                                                             Sian Sianar!
                                                                                                                                             CounlyCknll
                        DATA EtiTRlC                                                                           PROBATE COURT1               HallisCounty

                        PIcK UPTHrs DAIij
WI    .,
N
0
0
!l
..                                                                        \..l1f,l.L\Cj~-\..{DIO                     _"'OOURT1
CO
[I)
WI         11   If-:::r                                                        ;~!f,~'-!"3:
F                                                         CAUSBNO APY(2?                 ~
<1
                   BSTA'IBOF                                'I~:    Jl
                                                               • "'~"'~lIT
                                                                                                    m'lllBPP..OBA113cotmr
F                  ADELSHt!SHTAWY,                                         ~"f!'11t,                                  .   NO.IOP
0
N                 DBCBNIBO                                                 ;1...t~tif              HARRlSCOUNIY, 'IHXAS
\II
\II
                                  ORIWNALPRTm9N FO                       q"p          'WTOR~nlDGW;m'
N                 TOWHHONORAllLB roPOB OFSAID COURT! ;;~
p
                          COMB NOWVALENT.lNA lIPASSOVA TASSlWA SHBSlITAWY, Individually aud
                  As N~ Frluui of LILY ALRXANDRA SHBI:lHTAW't (hucillllfler ~lgn.tw M PI~lntlffll),

                  lind, pun\ll!lll tel cmpl(:C37 af       ~ ~9\V11' ~rn &; RilMllDIIllICODn (thu T_
                                                                         -~~   ..;r..
                  Oe.lltrlllo:y Iudgn\O-"'.~ ..";:
                                                              I~ ~P:MM.
                          2.     V~MUM-SPl\Mova T4h~~~htllwy ("Vlllwllnlt.") It m tndMl!ual dmnWilllli
                  In lIa.rtU County, 1W.1l811l1d =ll!l~ it'l1.2Q(t&bo B\Iln«I Ci·~~~·;V




                                                ITEM 6




                                                                                                                                                            11
                 \




(l)        -s
N
0
0
Q.

to
C'l
"
F
                                              .rol)'at:rVtd \ilion MichaelFuqua,the> TcmpomyAdullnlallakJr fm:fhc e.tIllo of Add:Shesblawy
                                              ~Jl[>Olnte4 by lloll mil)'\Ill ptl)P'"!Y mollltalned In llll!

                                              oounty lIS pn llI1cilll\t)' malttt to eauw Nuulbor 407499 llI\dor 1Mal Rulo2.6. 'Tho spcoilio

                                                                                                                                                                .~,,~



                                                                                                                                              ....s..   ':_~DF:, ~.~ ~~
                                                                                                                                             .~         ~I'"    .....

                                                                    4,JJol$~f.'rSuUa. ;\                     l~-', • ~t.E: ~',
                                         s. All~ ~C\8f;Adi!;a~'\.;~~&a~~~v.oo4p.~ns. fUw b'y'!V,,'lcdlm,"
                                              .d''d· ."lI'                         lit
                                                                         :11 ,." • ..-u "" ....
                                . OIl.4\&1~t 4:~Ill~ wu ~inir Cf.usoll'!C'lI\W W1o-4&1741111hG 2.-11 111 Dl.$tdol Court of
                             .•"". "it         ol-',~"   .'" .j, .....l i~
            _    H i1i" ~l~ ,; ~/b.rlU;~iJnlf,.lrQ.lI$. I~r~With that fiUng, 1'liiIntIffB IlSiUtro ond iI.Wltt hemn an
          ''''   on"l(; P '-. :r-HI             'I'




      ~
      o,,~
           :',       ': :'1
                     >II   >. .,~': ~:'-..tInfurJtdnwrla$.l
                                ~~.   ~.. ~
                                                            bctl'ltMVIIIMtlnund Mel.Sht\3hlllWY Oldsled al1Mtlmcor de«dcn~ demh
      ~     ': •• ~        .~    ~         ~loTllxASFAMlLYCQDB~2AOt.rnSept«uber2iJ(lS,th,o::parll~~wboJlllltJie4J
                                              o!torwtmfs tho)'JIved tog61hlll' "" hmbund lUId wit", andheldtheQlsclws (lui 10 the p\\bllc,,,

                                              Ten.,! ... h\l!bnnd andwife. FIlrthet, in 8CW~ with\hatfiling,1'1n\nl1fli ... mtcd and R!S~

                                              ~Il'l   LIly, born. A9dl 18, 200&, wu tho tbIld of Ihls rnonill$lI lIlIiltho dll\lghlor of Alitl
                                              1I~IIo.YI)'   nndVlllell.t!no.
                                                      6.       PWntlfl'S Rq\lOlll thoCooltroa..mndeol1ll1l1ol)'jUdgmOill fdlllbll3hlng 1~ valldlty

                                              of 1MlnfunndmMi~ betweell VlllortUIlll lIll     '\




            .. 8Cl,.,
          ,~~.
      0"            ,~
e-   ,:t                 '~~~        Pl'OS#\l1¢thl.aa11. PUlSll.nt{oSce\kln37,OO90rlhDTaxAsCT'ln.PMCJ1CB~RBM!JDlqaCQtm,
o     0"'   ...   .,. ... '"

      -" I~" C ~~;·.:;PJ~~1lm lifO enlillod 10 oolfC¢t.~ ~m\Wllab~and n=JM)' Il.MtlIlIy'B feOlI ~ 111
N
N                 ';.: ':;::;=d!on wltlliho                          ptl>lIQWtIOD of this      ~, .A«mdlngly, .Pll1lntlm. pl~ Cot WIlli Md flIL
N
N
                         .~,   .t.r           ~il'      ~                                                                  .
                  ~            ~.: • ~ts1.'f}1'I!.~wJ\llblo and M~1IIY fUl" lhaIrlaloflbb ClIi111lUtd lilly appCllllhlll"oor.
                  'b'\          ~   .....~r      .~..        ".,.
                  ...                         "~.;"~o\..,      .     ~.~                        ,.PrlfJ~r•
                                         •",            ~.          f'~"""
                  ...                         • WHRRlWQ~:                  ,,"~OVB PlUlMJSBS CQN9IDBR!ID, 1'1.lnlIniI 'pray IImI cl"'llon bee
                                                            ":".1'",,.           ,j,~
                                     JuMd end tllat~poll1d"1 oftlJ.lR ~ tIm CO\llt IO/llkI: 1\ decl...lmy Judgment estsbU.h!llg tho
                                                                              ,II"
                                     l'lhltlolllhill t>ol_ V~tB~:{PV;lSMsbtawylIld Ado! A. S~b\...Vt)'WIlI'villld
                                                                           ~U\          ... M- ~""
                                     end t«O~blo WormPl~:l\nportln8 Iln:1h~ rights r;nd IO/l,l"mllblJitms of mem~g¢, \lilt()
                                                                                     ll,                ""
                                     themIlnd~bllshlngAdol A. S1J.eM:.!\WY IIlI "':'4~ofLUY AloxNldra Shl.'llhlil\Y1. fullddlllon
                                                                               .. '~"I'     .
                                     III!heabove,p1alnllff$ JIflIY 6;lr001" of Cb~illlarne:Y.a·~ .t'bt Jooh olh« lindall J\lrthor
                                                                                                     ........ !,,,.r,!,,
                                     rellofrowlllohlbeymll)' bujualIyOlltllled.                            .s &"
                                                                                                       • -;:~'~;:r

                                                                                                RospedtUl~~
                                                                                                DONATO,M               ,,~ROWNllvro           ~_.~_"" -,

                                                                                                                                   •~!J}.t\'..:t~.
                                                                                                                                               - :!!
                                                                                                                                                   -'-'
                                                                                                                                    ,2   M·      ·U      .....

                                                                                                                                   \:l         'F"   ~.2~O rt-          ,,,;;::,~:r      J:
                                                                                                                                                            ~.     .~.



                                                                                                                                                                                   .
                                                                                                                                                                           ;." -~~.~ ~
                                                                                                ATrORNEYSFORAPJ'LlCANr                                                    ,"




                                                                                                                                                                                         13
                                                                                                                                                                   FILED
                                                                                                                                                121191201412:20:29 PM
                                                                                                                                                              srenesnet
                                                                                                                                                            CountyClerk
              pATAENIRv                                                                                                                                    HarrisCounty
              PICK up          nus DAEl                                                         PROBATE COURT1




                                                                    pATABNTny



                      EBTATKOF

                      ADELSlIFSIIT'&'WY,                                                                               NO.1 OF

                      DECEASED                                                                 DAlUU6 COUNTY, TEXAS

                                         row AMmiDRJ) I'ElTIWNFOR DECLARATOIlY.lPnm.W!T                                                        if;::~~h.
                      ronmUONORABLBIfJDOROP SAIDCOURT:                                                                               ••••. ~::. ~~:.   .:~:
                                COMBNOW VALBNl'INASPASSOVA                          TABSBVASHll3IITAWYllt>iI1VJ~iM~~~:~~ !;~~h:h- .
                      A$ N&ld.l'rlend of       my ALWrANDRA SIIMIrl'AWY(heRluallcr ~gmled u'~,), 'H .;
                                                                                                       .~;,         ••r::', "::W
                      llDd, putau.onl 10 Chop!ar :\7 of I!l\I 'niXAS CML PRAaIlOl            ~R!lMIlD~-Fi\'S'i'Jo.'[l'.
                      Dl>eImlol)' loo€Jl\Mt A«), flloo th/4FtITtAm,mJed P4l/ItuJ/~";;V.M~;; agaInst
                                                                       .,In.    -::.                    .tt··
                      tho ~tal(l of Add ShelihlaW}' (lmrel.noftu ~~trel!"l~an~!ip.-~fbt                  /I.   dcclllnlitm of tJu,
                      C01tIIllOn-law wlfa sta~ and P!la:Illtt':flf~~eMlto, mp~«y: M I~ ~ll forlhhrcqu.m
                                                           H      '.~~      ifr:-
                      .rofadcclnnlWl}'JudS'JMll.I~tl'R~~ld~~&llrttliofoIIO\'llog:
                                                    ~•••~      tit -.~~       ~:P
                                                  dW~:;         ·~~(J,..lllm>~JAWI
                                                         'ih      ".J'
                           ,   ..
                                1.
                                    ~.
                                           DImvtQ'llIlhli~J COInf, HOlIltWII, T_ 17Ml. U1y
  ~"1h   . .",
  I!   "f'            AI_dtl BlIM'htllwy (''Lily''),dlIllghtCl: ofV~ltl1111l1l, ill !Ill indi"lduslminorcIomiolh:d in1tanlll

                      CoWlly, T~M andresidingall2206CaboBlIlntl;l Court,. HOlISIrul, TOAAll17041.

                                3.        R&:lllOJldM~ deeedMlt Add A. SllC$hlll.wy. was,ellholimoorhl!         dmIhon AUgM

                      8, :2011, lIllhldlvidual tea1ding III6623lvyH(6lh lmc, HoIlBlun, TowIll no.n, ClIa1Jon hIlS




                                                                                                                                                                           14
()
o
m
()   b""l1duly ~ ulJOn Michael~, th4 TelDpon.ry Admhlisfalor tor tho cmto (If t\d« 13,20JJ. Rosponden! hu ImWcred lJld
e-
o
N             4.       I'UMlBllI 10 'I1lxAs CtvlL PIlACTtCIl$ 11et, l'f'F~.HO'IllIIoIl, '/'Ilxu 170111.
              6,       RO$pGI\llenl, HanyaSultlcba, Is I\ll indivldllall'Mhllog In tho 8talOofTeus who



                                                                                                                      .'  III
"o0
D..
0
0
III                                                                                                                             ...,;~ ;i~~~.
                                                                                                                                         .~~~

0                                                                  4,DIU'$f~rSlrlJ                                       j;", -Ii ~~D'
       ~                                                                                                                  ...   ~~      ... ~

"0
F      "(;
       ~
                      9.         At the limo llf Adol ShN!tIawy'. dOlolb, AdlVllIW pro~~~"y.1M1iM
             on Augu$t 4, 2010,was pcndmgin ceee NuIlIbcr2.010-48214 in Pt~xtp1~ol COwtof
N      ;;    lknIa CoIlDty, T_. In ll.'«ln\ml¢o wl1h that filing. Apjltlcanlw as\1il,~ an(j;p'ert "~n lUI
                                                                                                            "1.          ~1\~

~)     c                                                                    ~,     ",,'uI<
N
(Ij
       ~
        "    informal Iltam!lgll balw0 1lIlllIi~,
"'

       ~
        s
       •"
             .fletwanl, ,hey Jived I0g4I11or as ImsbAnd lllldwlto, tnd h~~ ~Rel~ea Ollt In thu pubflcIn
             T~1lII /l$   In"band sad wlfu, Further,Izl. leoocd=..t ilb that fill,lfe.
                                                                                                       ~-

                                                                                                   ~~ -~:     .'"
                                                                                                               Appll~ta I'uwf~                  IllId

             ~Jerl belvc,~~~uImllo obWlI.1b<= .ctYl~ oftb~ Ullllenigned IIIk1tMy3
             to PWffi:Uto IbIA wit. Pul'SIl3:( 10~ 31.00? of thoTaMS cen. PRACI1CR &.l1llM&JllJS
             Cella, Applloanla        are MIIlIod to coUIlOl           eosla /IIld reMQIl!IlIIo Alld         ll~y           dorney'. fce.t

             InootfwIn oonnection wllh!hoFOSe.;:utlon ofthlt CIllIo, A«Qrdillgly, Applictlllb plMd fut co6ts
                               ~':.1~~·"
             lind alll\ttoIl\eY'df~i~10 IUl41 /l.cr-
r-
o
(J
il    ,,""....', ..... "', , - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
o                                                       d~tIHm
o                                                       ~h~~:::l~~
(Jj
o                          Infurmal mBIIi"ll" imporllog:jilC~!L~ IUld mpmu:/bllllJ&1I of murlllga unto them and

                           eIIlllblWllng Ad¢! A.   Sbm.I~~&hcr of llIy A1~$I\dnl. Shtrillawy.         In addlIlM to the
                                                            ":';.1"
                           ftoovfl)'1'oMg 11027
                                                                   • 113.8n~\112
                                                                   ;rm~~rm·38 (II")
                                                                      ii"TTOm1EYS roll. A-l'PLICANrB




                                                                                                                          17
co
r-
0
0
iL
0          "
0
O!
"                                                                                                                                                                        FILED
                                                                                                                                                        121191201412:26:.29 PM
                                                                                                                                                                  SIan sunert
                                                                                                                                                                  CXANO~~lIT~~f4~nBfltor "Pblnlllfa''), ~nd, ~flU.nt
                                           10 Cllajltu )1   of the1'HxAs CIVILPRAmli &:~b coW, mu                         llilil &totlri   Amtmied
                                                                      dc!.:[~~II~~i~~~¥J~on-I~1\' \vlfoc '14\1.1$ PI.!nUtr,
                                           hl/lfonjor Decfara/oryJlldgm.,,/ ror8

                                           VALENTINA SPASSOVA TASSEVASlIlli'lHTAWY. "1ifl}le bosls flit jh:h~tt! fQT                            1\

                                           declamlOl)'Judgment,PI.dl~lffs WIluld "Mwlhis Co\lflUlo tilllowillg:                 ~;,., •• ~:••
                                                                                     DlnoYCI')' Lovcl                           ::i~ .. ,:~r" ]~ as..
                                                  1.        Dl~ In lid!CMeu Inttnded 101» ~d underLevel2 O;R:~~tl6~~::~n~:;}f
                                           lhe;TllXMlRULES Of CIVIL PROCI!DWl!.                                                                  •..

                                                                                          1'IlTliu
                                                  2.        VAlcnUtIll SPlI$'. llle deu&hl~ DrVAl¢nlll1a end

                                           A~cI8helih18W)',   le IIminor Individual n1ro dcrnlclloclln Hurls CoIln!:)'. TcxU.




                                                                                                                                                                                 19
()
r,
c
0
""
()
o
cr:
o
lW)', I, PlIlodMduIIll'Oi!ldll1g In the 8:tll         ~~~~;~i;:;;5~"~'
N
                             Nlldor 8hc:1htnwy hll ~l\.Iwere~

~
0
0
CL
0
0
01
0                               1hey lived loge.lher 8.1 hUlbllnd and wife. ~lld lleld themaolm oul to the !l"bllQ Ip TClX~ as

            ,0                  htubtdld and w1fo, Plllintlffs Il:qullrt IbnCIlUrlleOOor 1\ dwlr.rlltOQ' ju~ e51llbllsbill& 11~
"0
~
            ;~                  '\IlIlidity otlhcWottnrJ mlll'ri.ge bcllVtCll Valentinll andAdel.

N           ~
            ~
Cl          e
                                          9.    PlnInllf& haw b«u requlltl1d aUf1JrtMr reUl\flll which
                                                                                               ~.~~                 i~~'~
                                lheYlnll,YbeJustlyenlllled.                                                       ~:          :~    u

                                                                                                                       -.
                                                                                                                    ~~~,
                                                                                                                            ,.
                                                                                                                            ,,,-       ~J




                                                                                                                                             ...
                                                                                                                                   ,~
                                                                                                                                            ,."        .
                                                                             DONATO,MINX, BROWN &POOL, l'.C.· ~ ~ '"
                                                                                                                                                   ~




                                                                             'ko11J!fJ fI1(}JtYlYl g
                                                                             SIano lJatNo.161l5400
                                                                             Ml:sIyL.McOoJ)llld
                                                                             SIlItIl BIU' No.24013810
                                                                             :noo South\\'C.31 FROway, Sulle:2100
                           Cl                                                HOIUloll, Tcxu110J:1
                           LU                                                113.811.1112
                                                                             713.877.1138 (Fax)
                                                                             ATTORNEYS FORPLAlNTIFFS




                                                                                                                                                           21
N
i'
0
0
""
0
0
!J1
0                                            CERTIFICATE OF SHI!yICI;

pl oUIl"
F     0     lIbowund!orq;olng bu been$ened by lllUlmiklranmrluloo \l.1I                                                                                                                                FILED
                                                                                                                121191201412:32:tia PM
                                                                                                                          Sian steoert

                                                                                                                         H~J~~~~~
      DATA !lliTRY                                                            PROBATE COURT1
      PICK UP         T!US DATIl
ID
111
c
o
"-
o                                               IMTAEl'mlY
c                                              .I!lCK1lp mlS DATI. =40l5 PROBATE COURT 1
t!i                                            CAUSBNO~                             ,.
o                                                              '-1 0 .., L\ll, -4 Vw
        INTIfRESTATHOF                                     §                    IN TIlBPIlOBATIICQURT
                                                           I
        APBLSHDSlITAWY,                                    I
                                                             ,
                                                                                    NUMImIlONB(I)OP
                                                           I
        DllCEASllD                                                            HARRIs COUNTY. TRXA.S
        VAI.ENImASPASSOVA TASSBVA
        .8H8SHTAWY
                                                           I,,
                                                           ,,
                                                           I

                                                           I
                                                           I




                 2,      At thI8lim"" !W.lpondMb M:lortIIgenMB! denI.ol, M6uIhorim1l byllulCl92 01' lbc

       ToXIlII   R\ll~   of ClvllProcod'lnI, to eeeh IIld Ilvcty, all lIIld 5!ngulnf, ll11u8'ltlon wnlulmd 10

       Pel\lklner V.1Mllu Spuoova~Yll's ("PllllUQ!l¢I'') Filfl Amended Petilion for DllelmJory




--------------..,-----


                                           ITEM?




                                                                                                                                         23
c
o
01
o    Jud&mcollllld RapeillfuUy Rquu! thal.tb<> c.:.1Il1 andjUfymjuilll PoIllwlWt to proveIw c\llrna,

     ebt.tgu, aOO allegallOIlll bYllpre~ oflho evl~ At rcqUi.wby Ihe> Comlltutlonand
It
     thelawl oflhc Sial"ofTollllS.
                                                          IlL
                  AmnMATIyElJIWJtN8rs At'll) QTHllR),DnmONAL DlWRN$EB

             3.         PkRdiJIs b1h~aud w1lbollt wdvinl,r thotorcs.oIDg. Pellflonc,'sclaim! IIIIl barred,

     IIIwhclece Inptrt, bydlo dooIrlllO ofundWl handJ.

             4.         Pleading flnlbotslidwilhool waiving lhefuregolng,l'otJUOlltt'a oJalnuare bnm:d,

     in wheTo or In pllrt, by tho~rloo \If OlSIoppei. inchdiDg             qIIlIBi·~l,   wUafMli ll$j1pol wxl

                  ':'l"JlP~1.

                        Ple~dlng ~~~VlJthoGtWll1vlllg IhDfumgnhtg,               l'alItioolll"a oIahnsam bmed,

                    btPIrt.bylMd~M~W J:.                    d   . ,


             6.         PkadlllllfurlJ;;   an4~~1 W\~b·Il;~oi¥.~1eii'l:9l\!pne"a CIMtn! nro banW,
     lnwbolcoormpart,           bYlhofaU1llO~::1;l tiJJj~.!!~lI!Qifj~l}.NtIt1'2.4(lJ. ~; .
                                                                      '"      a1~(        ••:::'   ,••. n'    ,~:~~~      ..
                                                       walvlnglhar    1l8         without
     InWholo or In pari, byIhodootrino ofrelwa.
                                                                                                                ~   .. :: _::;: .g'
             8.         Pleadingfurther llIId without waiving lhtl filltgolng. Petltloner'. clfllll13 ate barred,

     In Whale orin part,by Ihl>!&mJI oflh ~~fnlo
     caohcallSMIl MtlOllllated below,




                                                           2




                                                                                                                                          24
III
ill
Ij
o
c,
o
Ij
I)J
0                                              10.
                                                                                                                                                              u
'Jf A lind
                    ••                irlOOlpOrtoleo

                                     auqulml, Illlha IpoUle!; IM,l'        des~"!.~~~ ~~'4:;02; mil/so 'rex ccssr; A'\l~ 16
                                     fJ:i.                                 /r:S-i~        :~!jf~
                                               13,        S~tlonM06off~rOll~11CodOpnwldell:
                                                                 J.!~.l.::t11•.
                                                           {Q)J..'~1"l B~~t Is IIOtmforoeablo ifw pPrtya~l wnMl
                                                         •.1''-1froro'omMnlb9.~lcd proVM that.
                                                   ~.i~:·    .dl) I~didll      .~;.          (~wuJl()tprovidcdafalrlndlllUDnabl.edhal(>S\l«'of
                                ~   .. 'In:::;'               .    Ibeptopolly orfinaueiuobli8lllICllltW
iI1
()
o
Ie
o
o
en
o
'f
F     o
o
OJ
C')
OJ
N




          26
c
!Jl
Q
Q
o,
0
Q
III                                                                                                                                         :,
Q                             C.     C,,/w1Ul1'JI/                                                                                    •     !   i
                                                                                                                                    .~;:;:_.    ;1
;;                                    19.    Pellllooer Md Dcwknl enlm:d Into llIl Agmwnmt wlmllm1y and with full,;..                     ..~ '~:.
                 ;;                                                                             .                              .::"~::              1':'
F

o
N
                 •
                 0
                              1u»w1cdac oflhclr 111l1.gOO apol\W'§ properly llIIdobligations.

                                     20.     BygrmUn& thodoclmkayrdlofroughlby R~CllI" nda CQIllt~!I~l!llliJtl~ ':ih
                                                                                                                             ;;:.
                                                                                                                      ...... ~;iid;~
                                                                                                                                    ;;!             .



                 "•
rl                            :po;DdIIlR wpu!o "l te thoPfllll,"' Ql'IlWtlJlp rl$hls pursuant 10the.alloa:ed.w~!'!~1i:
N
N                                                                                                         W           "~::n:'
                              brodetIbI-'lad 1(1 MIn i1111undelalgotd atlomey!

                              10«Ipresenl them In 1hIB IlQtlolJ, )l,e.,poDdcou   ~~b~ttT~' ~tOl)' Jwgmont IIIgood
                             fullh IlIJd. lllmforc,   1If(l   cnllliod to ~t   l~~~~i~~~' ~~ alt~ya'       few.
                                                                   ..    ~~! It:~~~·
                             PwalWlttoSo;>;llim 37.00? ofllie T~!!rll pn.~IlH~ R.Qinad10ll Coda,~dcnI'I reqUM!

                             lila!IbeJr1l1lQrno)\l'.om, ~!ltf,        ;P~ffi!:~         be PSSenCd ~11l111 Fet![/onor or u   mr.
                             :fBilt fillde:t dolcnnl""" 10b,,"P~J"'Wo.. 'rex. I1M'FUC, &RDM.ecce §37.009:
                                                         ,:. ~.'.         !~I
                                                 ,:~:~.h;.. ~mriP'i'RA.Y&R.
                                     ~RE, p ~ CONSIDERBD, R,"poM\lIl!ll Nader&hlowy Md HlIllfll

                             Sustac:   ~~~;lPctitl{KJir;akt: IlOtltlog by ber Fbi Amended Petition              for DeclnndllfRMpooo1ll\10 til ~ forth ill lhelrCO\ln!eJtllaim,
                             F
(0
0
C!
c,
C!
0
(J)
C!
'I
      N
!J)
o
c
c.
o
o
Il1
o
JroHwb,md, v.:.~~~~M~'lL~bd, !lD.ktIlplato If.l\I.orlIIg. Wugreo ullll r:t;~;:-;

      i.   -
           II b «If dNIlro Ibotolllllll¢!t ~ ~oW l\WtGlll1l6 rnlofmIr.ed In-
      OUI'pll!lllOdlllllnllge,andthJJ~b~toJll'l"OIdSlimOOllfllcb.W~
      \>oIhOJ
to
(j
o
C!.
,>
(j
0
CJ1
()
      ,
"0
F     0
      j~
N     ,0
OJ
N     ""
N
F     ,-s
      •
      'N




            VB000057




                       30
         When lI\Ii ~ Ie dllllPlml bY Olty.

                                                                     V,T,

                                                                           VB000051.\




                                                                                        31
o                                                                              ...,
o                                                                                     ~"""'-"','



01
o
                     ~ ~lug ~UM ~f
     dlvo~ b
            lPb
                   '"*pulJIIMlIouolloll ,,.13(<1.0
(j)
Q
0
o,
Q
Q
IJj
0
'1
F

c
N             I",
        ID
        o
        o
        il,

        c
        0
        en
    I                                                                                                                            FILED
                                                                                                            1211912014 12:38:32PM
                                                                                                                     Stan stanart
                                                                                                                     CountyClark
                                                                                           PROBATE COURT1           HanlsCounty
          -,
      ,
C'l
U1                  DATAffiiTRY
Q                   PICK lIP TInS DATU
0
"-
Q
Q
(I)
                        , ..
Q                                                               407499-406
..             m                                           CAUS.BNO.~
      ,
                                                                                      DATA-ENTRY                                                   FILED
             ,                                                      407499-406        PICK UP THIS DATE
                                                                                                                                   12/19120141:13:14 PM
                                                                                                                                            SIan atenert
     EST. OF ADEL SHESHTAWY, DECEASED                                                                                                       CountyClerk
                                                                                                                                           Harris Counly

                                                                                                                        PROBATECOURT1




                                                                                                    PROBATe COURT 1
                                                                 No.415,238

,t                     INIt«l GUAllDlANSBIP OF'                       I    IN THE:PROBATE

                                                                      ,•
                       TIlEBSTATEOF
                                                                      § NO,ONE0)
                       LILVALIDUNDRAS1JE8DTAWY,
                       AMlNOlt
                                                                      ,
                                                                      ,    HARRISCOUNrY, T


                                            WIDER ArFOWTING A'ITORNIW All LlTEM

                              On Ihls F
Iil
o
o
0.
OJ       ~   ...•
C'l
o
,-    A1'I'ROVED ASTOFORM,
      LAW01fI!lC1l. OIlBJLW.ONC. Sl'ODGHlLL



              OBNT. nWO'fT
             StaIBHl\1' No.:24055444
             SHARONC,STOlJOH£LL
             StilleBror NO.1 00785058
             ~S'-&ho L\\lIlI, Suite330
             Hourton, TOllll!11024
             {1H)464-6412 (fel                                                                                                                                                                                                     susn

Q-\ E~T.
                                                                                                                       DATA-ENTRY                                                      12119120141:23:27 PM
           0; AOEL SHESHTAWY, DECEASED                                                                                 PICK UP THIS DATE                                                       Stan Stanarl
                                                                                                                                                                                              CQuntyClelk
                                                                                            407499-406                                                                                        HartisCounty


                                                                                                                                                                 PROBATE COURT 1
U1
Ul
o
oe,
OJ                                                                                                                                                      PIl"&'i!
~)                      p

o                  "d
                .~,'~        -II.
               ...     .." ;&j,~
                u:;- ~.J-:. ,1·~~tY -t>

c
                            !' fi~, ~,;: d. IN RB;QIJARDIANel1ll' or
                                    ..
                            .~:f ;~!'it"Il:mI!STATBOF
                                                                                                  ,                     mnreI'ROll",TBCOURT

N
N
N
N
                            ~

                            s•
                                    r
                                    ,......
                                               l'~'~~ ~!l\X,ANDRA8lfBSIJrAWY,
                                            ~""">
                                      -"'1pol!llmloef4.M {ihahlIllPJ\ D,otalrd;                                                            •• '


                                                                                                                                                                        .""..   .~~.~~~.
                                                                                                                                                                           ,u,,_'




                                                                     ITEM 10




                                                                                                                                                                                                              39
I!l
U1
"(5
u
 ..
iil                                                                                                                                                  P"fl;Y5'
(\
o
,-
      ~~n~'   I
,j            ~5",
               p,;;              •            6.              VlItnlina. Shfl~WY (o.k.... V.ttlllln~ 8~lllVA 1'6)10'10) (u.o. Valenllna
                  '!l1"'" h-t~')                              Splulova ~lul'ry), Nadel ShtlhllW)' illI4 fIMY, ~l'roo .!llva 1BJW.Ilo
o                  ~. ~t-f~ .1"i~·'.                          ={:~n}'r~:t~{t~~/I'L~t:~~:I::~~':oll~~~:~~:
N                 11 fJj ArM
N
N                   ,      t~ij
                             ."~
                                  ...tr
                                     ~
                                                   '~:'JfhrJhf, ADIUDOBO, ltll! DEeMED,Il\I.l W, CAMUR.9rM.~~UL4fJir:;.~'
                                     "I'l"'llIlro10be 11It.1'~ (luot1l~ 10W. CIlMJIIl.ON ~U(J.oCH \lPOll hll-.rolllM,\\·bOlldJ!1 tbA                      "I'.
                                                                     ~                                                                     'tln·';;~~~.r
                                     aulD   ort~ Pe.)'iblo r.ndoondillonld MJl.4WM by \\11'1 aJld.II~IOlllhl Oolh ot~~~'~~~t
                                                                                                                                                     h::j'~;"~"~?i
                                                                                                                                                          . . ...
                                                                                                                                                          It"'"      ~.~",
                                                                                                                                                                         ~




                                                                                                                                                                  ~;!'




                                                                                                                                                                             40
I'
iii
c
o
f:;

(0
Q)
o              1l!.~:;f1i1:t-if·
e-                 ,.[.'f
      (;          "'
           w1lh1n IWClllt.x~,1));1~,hti~o! ••lIdtho11l00k It h~1 dkerdbtg toJ~w, Il hiWtlw,
                               .~ . .,ir;',



      ••
                        .. J

                 QRDmqtp.L;.nft(p'Olm llliI Dl!CIU!!lO, lbl' 1M $Ultdlwhtp of Uly Al~
      N    Sb~hlAwtu ~~~1j~:'.rrolaluhlll w!1lI 1111 ollbodlIllM powm lIIlIl1l,Q\itallOJl! htl'lby
           8JNll~ l\\ "!U~rdl~f.~l~~ ~)~, byIUlAl\'5 (lflllo 8\1.k! (lfTw.l\lI, 1118 furthlf,
                  OIUlBlU!O, R~£D IUId PIICRJIBt>, l\llt UlO term of \hIB g\\mtlllUhlp Ihall bt
           lIullI Lily Al~ol1(!l'I 8lmhl)1\IY {llIlul," lllllMt u defined by TOll" Bllt.l~ Codo 5'e     APi'ROVllDJ"STOFORM:
,j
     CMm, OATOif & lAMIlS             MAC1NTk'RIl MOOOLUIOH
     A Pl                                                                                                                                                        FILED
                                                                                                                                          12119120141:29:39 PM
                                                                                                                                                  Stan stanart
                                                                                                                                                  CounlyClerk
                   DATA ENTRY                                                                   PROBATE COURT1                                   HarfisCounly
                   PICK UP THIs DATIl

01
Cl

"o
Cl,

                                                                                                           PROBATIi COUftT1
                                                                             407499-406                                         '"
                                                                CAllHKNO.U'1jaIcCode, and AwJlO!lll! ~\Io     l'umlalm lbo Ib1lowil'lg infomlal\an to
                        I~Conrl:                                         ::~~~ •• ':::rgiT
                                t,      11xl follllVAluo oflbo CJlBtc llllh~~~~4.fthb ucupprovW..n:llir:-CO~~1.20I:4
                                2.
                                                         ..
                                      ThefutalcO\YI\!.t~lMrninlcres{Plllb lQllowlnt! tnlob IXparodi ofland,lrlll1udlnil
                                                                   ,
                        anyl:lIprovemcfllslhoJHONB(I~WJi\DPI1Ia'IJN HAA1U3 0l1JtlTY. 1'HX/.B.,UX::OIUIlNOT011lB w.POlt
                               fl.ATn~o§PRJi.OOIIO!l'lw.hl.McomNo,42SOUIrwmeM~~O'I'HII!lJlJSCOumY,
                               'Il!l!~':~:-" ,l~' •
                                        .• :;;:MORBCCJW.l()lll.\,IOlUIVNM;
                               ,~::.       '~JH
                              '~~h:, :.~;.    .-106C1.BO)JLAllCO COI.IRT, JiullSTllN, Tn.uTlOil
                                                                                                   1
                        It~~~H.~J;t~:. TOTIoT.V.....1Jll:                              $4-74,615,00

                  u., l};~T'   3::fi
                                  AlIbIlcmerJt, vrM.edllI\lllofthoB:;lat~
               '., ':;~d."ii;/lUId cllbm tbo.lmw. bc:lI~pPlm'Ild'Jnmbli.lhM. byauItIll" Iblt hfm bewlI'eject«1 omd
           ~~~~~~~ ;:: ik~~u be e&I~blWlcd, Iw.lOnOUIlt of 00i cWrn, tm> prcpmyuflhe Esl&te rem~lnIn& IIlI handnOO
      :~;~i~>:~;~~~~';"j;'·'-·-""'--~-"'-·"",",--D-"'-""I'MOI)":ZOJ3
         , !th~r                                                                              e-POSTlNG      ocr 141013




                                                       ITEM 11




                                                                                                                                                                 43
o     ..
11
o
o
'"
o                      -,
0
[1J
1)
                             Hflbl~    flu' too paymr1brllllp~

(ij
N             ~
              c
                                       4.      It il ~ far lOO ~ ID""" thol reol p«lptdy Woaloo lit 12m60a\lQ BlMco
                            Coucl, 1l0ll.llon,'WJ8lI17041.11J eYlLkllced by lhe1W1t 11&: S~k:rntlltAgIUIDeIll IotbaCauscND.
til                         .401,499-'101 pmlolilly flied wfIhtW.Co\ll11lIld approved Wl1u!y 17,2(113,
F
              OJ
              c                        S.      ~lur WQu{d C:Orplllo!hG SOrvlOM afG1ll)'~,                      ...Liwnstd.TI\1ClI.'I Rc::al


             ""s
                            l!.stAlolllo/rorH()I61911 \VIa. C/le.mploll3R'Illl ~Q(\)Ujl. III ~t thoThllaklln tho,,110 aftho
                            Properly.
                                       6,      MllI1nIslDI!llr 1lI¢d IIlIlpplk:atlonfbr lbe8J:pJlntmeot ofllnJndGpWldont AwmJsor
                            on0WI1l«'14,2013v.tdcl11. cwnmllypendlng"P1'OO~.
                 •• ..;1...           _.
           ~~.~~.:: ~;:. ..;~   .' ''l,{a~    JtIB~~ tIdvI!lIbinfuremellllonedpropmy


           '!:"\' il"j"~:7i~~~l~~~.~::'#;~"                                                                          /F          ,.

                                              ~ =~~:~~~f~Q~~ ::~~~if ::::~f ~(:: ~ ~j~~~:~f ,~r·~:
                                       8.     ApplioMJlbelloVllSllWouldoobtlhcbcsttnle=tof1fu,~fl>l"1hoaaldpropertyto                         :::m5r   !~l
                            be IlIidm IIpriwl3l'hlo uJimdalopMidoJ« Iho}la)'l'tlOllt oflmnunewuadeblllofthoBsl6Ieo,
                            IdndnIalr&llon IlXpens~ end wred1!C(ltho D~I'8 UlIlJIllty Jti\llllngj\l thoconUnuetd in Jbhibll ~B" llbuvo 1I1 IIprl\'ll~   _'*' fur CILlh. r.od :lIIch other
                            orow; nthe 0:Iurt maydeall JlfOjl"00
c.
I;)
I;)
           ..   "
m
0
"


"
F

0
N
       ~
(f)
N
       0
N
F     obi
      :3




                    45
(II
'!
0
0

'"
0
0
())
0
..                                          Cga11lUcmOFSImYJCK
'llC. TOIlgh
           nlaMl'ollgh
           ThughLa"'Flrm,l'ILC
           Bl?Cco~1JrlYo
                                                          CIliton. TOlt»17010




                                                                                                                  46
M
"00
"-
0           ,
0
en
0                                                     """""""
                             yKRIVmDJmm!rr:moWItiGCXlNDFIONOltTIJE~!ni
                                                                                              ,;,,;~!!\:,;
"
~     g         8I'AT,BOj'''I'BXtl./J             §
                                                                  .0'  .,.
                                                                                       ·:l:j:.F

      il•
0               COUNlYOFJWUU8                               §                     .~m;:~:·~~~'
N
fJ                    DBIIO)\EM&, lito tlIldomigoed lllIihIldly, on thb day ~1h~       ....
                                                                             .... ,,, MfCHAEL 1..
      ~
                                                                                   ~

N               FUQUA, TempelIII)' MIlllnlm~tor. MdIftcrbetrlgduly llWml"~ Ibal:.:~ ••,
N
r-    ~               I,     MfCflABL L. FUQUA blho dutyllpp<>inled 1IlId ~~~T~POrPIY Mmlpi,~lor
      s                      QfUlGEmlGofMel ~tall1. D«:eued, IlIIdl1ulJW01fct'lheJswllcalllltlFOl' SlIIo

      ~                      DfReoll'rop«ly, wbul111 lh;"~blt!o the Coort 1(1 showfully.nd IndWI111bo
                             I.'Ondltlonoffho&l4~
                                                                :~:t"       ,:1
                                                                ~~~ ...af\hll dHI.ofthl!J uppIlU110m
                                                                    '~'y,              $3,970.00


                                                                                       $3t.41!o'.30

                                                                                       $8.055.00




                                                                                       $45,000.00




                                                                                                             47
~:
                                     &cl&1aW.StoYo~~·~1
                                                     1
                                                                                             $ 4'1.\,6'15.00
                                     _N~_&.C6r:ponlIlOJ\!~    S     ll1&D                         $UIldeI~
                                     P~MIs-S"?Sc}i.Mu;· •                                    $\llldclcmlllltd
                                     S~'oIli.II~~.-8ff.SCheduleF                             S        642.11
                                     ~n~~~~~~1                                               ~
                          E.         AppII~{~1fY«li~·Wilul.olhoiDlluobMtinlt«stnnMB$WIetosoU
                  J)w:.dMl·11OO%ln~lK6PJopertyln ord&t Itlral&cll.l,IIIm'I\fllhlp ord» ProPCt!)'.

                                     i~:~~:~;~i
                                                   I'bsI~0n1"''''W.-OI
           ll!o"l0~                                  WlIIlo,'UIOl OoDllrroInllllolollll'WON!l'RpfIlylWW,'lIlMO
           ~oUIllyI3.'llll\l'·::li    •••

                         ·~:ni.:~:ii
                                '''p'




                                                                                                                           48
'1
'i
0
0
Cc
0
0
(JI
0
            .   .,.~'
                ~.         .
            :t'       .~~t'
..           ':i>';~-~~~~~)I,          Thohk! wughllnthoJbrcgolng Application ful"1l1l.l~ (>(.Real PropertY 1$nt¢e.IW)'
'i
F
      '0
      '0
                     ~:~_:ftI~.l$!1!IlofiUfuo1bUowJ.na:reuollSl
                          \'·r~"·
0
N     i~                l-~*:~ t:-~ ~~ 'J1l('r~-eIIl~omollrl\1om>deblll ~tm J!alll.o; IlIld
                            .:~       .ti>1ll>;P~llI':1l0hdmi~l!Il1ttb/,paId.
(0
N      0
                               -;:ii:t't3)Jt4:mleol ...m.proJlCllY fl'tlm deIcrloratlon ~ V1lW.
N      ;;                           .;;:""t %
F                                   • OlhetfaotltMdln8 '" sbow Dee.esilly IlIld 8dvhabt11l)' of I"" l\lflPOled.wO No:

      ~
                                           .A'~~'\Ii,
                                n i.ntW!~~'fo f40.~ to ad! ~ICII pwpMy i~ ~ 12266Otbo Dhnl«JCOIIll,
                       HO\lStQ(j)
'1
o
o
'"
o
o
III
o

                                                  SClnmJJ!&A


                lIomNn.         D~QOIl                                             P=c:nIV~

          8lIjW11fo Properl)'

          1.    Reel Eelalo

      "
      n         A.       Lot29,BIock2.Le.ke.sonBldrldg6N(>rIhfltI'-
'i
t:
o
"oo
en
o                                  r.srAni W APEl'8HI!SIrrAwy
                                    MORWMW!NO'ml ICASH

                                               SCllEDlllX n

           JiclIINo.

      S~Propedy

      2.   ~NlIMI&Quh

           A,     HwhCowl,Clcri;:
                  .tytcd:BmloufAdclS~W1.~

           Jl.    nankofThKMAtcuWlt/l.•.'/488                            $878.118
                  .ly{ed: B:lll\hl of Mol S/IeIlIIaW)'

           C.     ::/r~&~N.A~~llAeoo\UltN.,,(lS2l


      n::~~ H~:~:        eHr i~~Fil             'H~i' .jf:tli, lfi. __
      !i   ·ro'w.KNOwMlw.tdOm~GM;NQiilsI1lWPA8H




                                                                                    51
00
O   .
III                                  :~;; ....t::::
0                                      _•• ~~TKQt',mUlSUE8HTAWY
(J)
v:
()
o
"o
()
iJJ
()
      W!TA'rEQ!!,AlW'3HESRTAWY


"
F

o
           CORPm!A'IION8



N                                Pm«l.t Vnl~
(')
N
N
                                 UtKIlltonlllnoo




                                                   53
Q
U1
Q
Q
D.
0
Q
I))
Q
             ~~;~iil:ll
e-
U1
o
o
                                                                                                                                                                         FILED
                                                                                                                                                          12(19120142;35:15PM
                                                                                                                                                                  Sian Slanart
                                                                                                                                                                  CounlyCkJlk
                                                                                                                                                                      Harris County
                                                                                                       PROBATE COURT1
                     DAIAElITBY
      c..            !reg up THIS pm
to
ro
0
0
Il.
N
e-
                l'                                                                                        PRO~ATE COURT 1
01                                                                               407499-406
o
            ,                                                    CAVBBNO;>lll1rl'Jl-.-

'!          0         RfTHRESTATItOIl
                                                                        •                INTIlI:l'ROBATE COURT


                                                                      •,•
            0
F           e,                                                                           NUMBRR om (1)OF
Q
            ,         ADELSHRSJITAWY,
N
OJ
N
            ~
                      DECRASED
                                                                      •
                                                          NOTIC!tOf8lJJlMISSIQN
                                                                                         HA1UU8COUNIY,TEXAS


N
F           ""0       To allpartlosBlId lhclrrcspoollvol At\Ofn¢}'B ofRooord:

            N                 N(l~~e   \.kenpiOl'(1l3) 961}.J064
                                                                                 TEMPORARY ADMINISTRATOR
                                                                                 FoltheBsIAto of Adol Shoshtawy




                                                                                                                                 ,',




                                                     ITEM 12




                                                                                                                                                                                      56
I'-
      ,
      0'


ro
()
()
(c

N
r-
(Jj
o          r-
           0
'!         0
F
()         ,•
N
OJ
N
            •"
           ;;    Bmoo C. Twgh
                 DllmllTough
N                TQullh Law Finn, PLLC
,"               819 CnwbrldgoDrlV/l
                 Spring,r-71313
           r
           0     IkItJhPaId P/lolleco
                 Kulbleen T.nnlliBroum
                 C:min, Caton& broM, P.e.
                 1401M¢KIMuySl~ Sullo1700
                 lTllwtWJ, T~17010

                 DoneldS.Worle)'
                 MoDoneJd Worluy PC
                 Migbcllo Eddinilloll
                 177(l8t~ll\f4PJKCe,SullD   tOO
                 Houth»l,T6l                                                                                                        FILEO
                                                                                        12/1S12014 2:39:42PM
                                                                                                 StanSllInllrl
                                                                                                 CounlyCllIrlI
      IWAlWTJJX                                                                                 Hllrns Count)'
      'PICK tIp THIS DATQ                                  PROBATE COURT 1

N
OJ
0
0
n.
N
~
                                                      407499-406
m                                        CAUBBNO.~
0
      0      INTIlEwtrATE OF ...     ;1:,'.iff~   t            IN TJI£ PROBATE COOllT
'!
F

0
      ••
      0
             AtlI:LBlIR8H1'AWY,                   ,,•
N
(')   "
      r
      r
             DECEASED
                                                  •
                                  MOW OF SAUl; OFJ!1lAL FROWTY
~<
N
F




                                  00013




                                                                                                                 58
~1
Ol
c
()


"
(\j
~
           "
                                  o      o
01
0
..


      ~
'"
F
()
      0
      .~
(\j
(')
      i~
(\j
(\j
      0
      N
      0

      "6




               Al'l'nOVEO AS'I'oJIORMI




                                             8rANIVJlAl\t
                                         , '"




                                                            59
 ..,   o   o
   "




!_--------------




                   60
                                                                                                                                                      FILED
                                                                                                                                       12119120142:50:32. PM
                                                                                                                                                stan Stansrt
                                                                                                                                                CountyClerk
                                                                                                      PROBATE COURT1                           Hams County



III
III
c
ce,
(II
~

!J)
o
                   o
'<1                c             INTWUtSTATBOF
~

o                  ~             ADELBHIlBJITAWY                                    NO.ONE(1) OF
N
C'J
(II
                                .""""""                                             UAtuml COUNTY, TEXAS


N                                                         MOTLONFOR:RBBX/,JUNG ANUTO
                                                 I!¥T MpDJi    glIDER Qll SAL'Qll' RJ'#l'JlOI%kT¥
                               TOTlDSHONOlWlLECOURTt
                                      LILY AL8XANDRA BHBSIITAWY; by Mot fbro~ her ne..\t.Mend, VALllN11NA
                               $PASSOVASBllSHTAWY ("M~' tUflSlbl.1 Molioll furRdn'Ol1nllandlQ Set/dIdcOrderof

                               SalcolRoalPtojmly.$Ml.n6U'pporl-~r.Powrtb.OIlIlt"fullova:                                          .;. •• ~:m


                              ..... ;,' :::~~;;~~~;!c,,~~u.~,;~;!~j[:ll,!t;;~\ II
       'g      .::lh ~f~!:li ·'S~+'D=-4~.~~im,.~j~dllU:                                     ~~:~~;: ~ ....,
      .~V;~:. ~it~l~~ '~~::;~: m·~·· 2,      Llly   She:lh~W)' llvcd In lho flmll:y'a bo~d .t 12206 CoDa        B!m::N


                                                    <4.     Mo~/llIjuUtolMSal~ooUutloolllldlJlwaoIT_M!MIntJmdil{QIk>/!,
N
(')
N                            •"                     ••s.    LlLYSHESIll'AWY'8ROMES'J'JWlRIGRT

N
                             •g              provMo.I""tfullo\'vlrta:~qJlmv&1il1'lhe.lnvellIt1IJ'.8pPlll1~ClItlll1dllslofclt.ims, "tMOOlJrtby

       lP                    ('l             onIQuball'e1ul~ Ihohalll~totlheulelllld~llCfIlof\M.lk\;cdc«I'·nrvMns 'Pl'IM                 1JId

      ~.1 i~111u                             ""gmWldfflL"TnX.Jllrr.OOIJ3§3S3.051(o)(l){~1:lllddod).UIY8~hIa"'YWnolwall'td
      .     ~::'   1,1:             .....
      :::::;~ , ••:•••••••';;           ::~ ~';';1lPJuc~dllgllts.TGIhoMtelltoCW!llpertle.l~t\lIlllt«ln!lln,attl~eut~\(>
               " ... ,., n-                 ;!~~   !~H~_•.
                      . ~.         .:.~~ ;1' ~:&fi:ibc~iM!Md   •      .xllOOer ()Iuoc.Nalongwllh
                                            'tolhal:~m""t.Mr.                             W. Carooroll

                                             MQCulloolJ,   Nlc~ ~Wni~~crl1~ r.Jl~~LlIyW~                            Shosb!lowy, pwptltledly
                                                                      .. ~t. Ij~ ... ".
                                             &I!llmJlI¢d\O~IhoBf.tl1l:mo:tlIIl~~ror~{m!1~··1lMaU',~!f(t~
                                             M~nwb in hb .U~t~of

                                             Iho6g1«me1ll,Bu llootl0l'l3.t (b)oflhoScltlwnmIAg\'OOlIIMt, Tho8ott1ClMlllAweo!lllllll~ 001
                                             P[ov!dotballhcCWCI.allltlWPmportyWtlUldbollOld bytho'f\vDpOI1U)' Admlnlsttatorlntlllooflho




                                                                                                                                                        62
OJ
ID
c
c
;,
('J
,-
01
o          ;l;~nflrW
              ;~fplrlywa.o dIegodIybMerholllMlud r1$ht1 MVllnDl~ "",lYed,MOVMt flIedMAwlloallon

                  !lJSoIArimPMI1~lDtCII
!Jl
0
0

"
N
~

(JJ
0
'<1   0
      0     ......wOrnCR Oil'SHAlfN C. STODGB.Rol-
      •
~

o
N     n     BY'          -.0
(Q
N      "•          OBNT.BJ..U01T
                  Sial/: BMNo.: 2'105$444
                  SIlARON C. S'l'ODOffiLT.
N
F
       0
        •         B1t~Jl'arNo.!   0078SCS8
                  9SZ1i0
e-
O
0
..
Q.

N
F

III

.,
0
..
F
      0
      0
0     o.
N     .~
Ql
N
N
      .•"
      v
            Mr.Mlollael 1..PuqUll
            F1I~b;Auo..<=l .... )'.C.
e-
      s     ~005 Ri'letWIIY. a~250
            lIou.!WI, Te;uSnaS6

      "     I'8x: 1IS~(l.1064




                                        65
                                                '.t~';H!j;
                                               m:{r~:':lJ

                                      CAWBmt07Jl.P.€i~::
Q
                                             lff:::::::t:    IlfIfmtaOllA'rerouar

(IJ
~
      •    ADll(.~W!8llrhWY.
           P!lCBMlro
                                              f1;~;~~:1'
                                             ;;h6~W"
N
N
      ij




                 ~.    ~kdrlodM#l~JIIlhpll*fltfdlt/'IfW\IlQl~"""~
                 Ol*lpQIlR),~~~..a_

           IJ    nolml'/Jlffljl'\lP~~~~llpd1lsllWb¢M~
           J.4   '11>>bJl~~~~...*101M6IIo~JP.i'ldYlilJI'l''M~
                                ....J.,.,~
                             ~U~n.,,,,,
                                :l1u~fI
                                ~h;;;
           IlI(I_J1Hm"'=~l1~:;r::f
                               "\!




                                                                                    66
N
i'
o
o
C!.


OJ
c


      ~'.
       o'
       0'
             10$    Th>kl.olty.r..
       ~           J101lJt*clllilkl<,llofcrJLnt"'lIqt.

            l.Il r..1llm "l'1IqUJI)' MdoIh!lall'" oMllt& to ldkbad   ~ q    'I'aoplmJ'
                   ~t«llI'MthE!IM

                                             At1IcItIllJ«cltlll
                    'WlIItlJW,Mddlc4.flIl.'qIIltI,2llIl,
                    ~.MIl.~w'V~6k:d1Jlo41i'1ddlq;lillml'US~
            ((lCIlIIl!I1a1ll~or},dd.




                                                                                         67
OJ
t-
o
0
I).
..
N
F
1))
0




      ~
'1
."o
N
('I
N
«
F
      s
      "   ""
          :0
          :~

          •
          0




               68
69
1!1
~,
o
()
C.
N
»«
ill
"
l!J
c-
o
0
(),

N
F
(j)




      ~I••
0
..
'1
0
N
(')   .<11
N
N
F
        e
        ;
        s
        N
        •
        e
             0
             ~
                          '.
                          .,
             ,h
                                                                                              I

                          "
                                                                                              i

                  "
                          Mr't h'4omty'.lt!!MllkpqilM!>aned.1ltDale. ~uJWYl&dlltJer
                                                                                              Ii
                          t.bA~_hl1bwWtllfWll\lk~f«""lIrkl'll'Im
                          ~1!ltlfM7"bJ,o:cIlI;l:IIl~~ll.iIolIllot6.b~
                          ~lblh~~ltf,~fIIIo3~~dr
                          iwlrrl>!lI,.I!I"I\bIkIIbo~"'ll>o




                                                                                                   71
          _.w.fIokll'd6q:c4l1ldb1l\D1'Ir"'1""'.,hllalltotllh~             ••




                                                              72
(JJ
t>
0
0
o,
N
                                   ~:~m:,~
F
          "
III




              J!:~~~!!" ~ftp~: ~i~t~ : :~ ; "
0
'!    0
e-    0
0     •               ...
N
.,
c'    •
N
N
F




                                                73
!11
r,
0
0
"-
N
F

OJ
0
      N
    ....   ,




F




               10




                    75
                                                                                                                                       FILED
                                                                                                                    12119120142:54:22 PM
                                                                                                                             stensenert
                                                                                                                             County Clerk
                                                                                                                                Harris County
                                                                          PROBATE COURT 1
      DATA ENTRy
      PICK tlP   pAW   nus


F
                  pATARNTRY                                407499-40ePROBATG: coun
(JI               PICK   iJiTHIS DATU
o                                              CAUSBNQ.~


OJ     INTHB1J81'ATfiOJ"                                                     mnmPROIlATBCOURT
-c     ADBLlnmSlITAWY,                                                              NUMBBR.ONB(l)OP
N      DIlCBASBD                                                             HARRlS C()UNl'Y,1'BXAS
Q1
N                               BIlLE n M01'1ON TQ BilOW" unrowty
N                Movanla Nader8hll.lllltwy and H~. Sum\1lli:l (colleol(YlIIy, "MoYam") {nelblt theft
      Mallonl'uNlumt toRulo 12oflheT¢lI"Rule.! ofCMll'rocedwv""ll»Sllll$lho CoUd \0 ~lIire
      Jolm'l'.nllJoll ~nd thoLawOffico orflllatoll C. llIodahlll to .show authority 10.e of
      ShAl'Oa C. Stodghill• .I'ulpOltJng 10aot ~l the dl~lloll of ValMlblll Spn:on T~ov, PMn
      V.!Mllna SpllJS!lVlI 8lmhl,'')'' lIS nelllmondolL!lr       ("V.l~plllla'?,   1IIod lholrOppl»lllon to
      Mo'/31tlt' Appll~lion .00 Cron·AwJJOlIUO>l for wtOl& of Mmlol!lfaUOO,
                 s,    OnJall\l4lY 21,2014, W. c.mM:l~ Ml\CulIlIOb ~ ~polilled OlWdian of Li11'.
      /;l!l~l~    SH Janlilli")' 21, 2014 Order,   M~led   Jx.rclo tIS Ilxhlbh A Mil 11l\Xll'POIAl«1 bYIMs


      0l1l1~1
      nf-ltllJl(d




                                         ITEM 15




                                                                                                                                                76
                                                                                                                                                                  ------,----




C'i
II)
0
0
Jl.
~j
F
(jJ
0
                                                       ~tenoo.
«d1ne. AownIlllSly. Mr•
C'i
F
                                    •5                B111ol1 11 pr=utlnglhll we withwllheIIIwful BUIb"" ,~"
                       ~      ;, '!       ~.~~ ~lhlIti~~llJlIS ,~~~                    llr11hll
                                                                               t!I!~te.LII1I~~'~tustr"i p«mll Mr. HUIoU.~~ !1» LAw
                                                Of\k>:l\lrSb~wll J.mlb1lmtooillll!P.'J1~fnt~#aM ~Utnl V~frf~~:OO~ ~ :-:"~;.,
                                                            l~ hel pi •
                                                      11lJ!r ~l r ~~d
                                                                                                                    l;   1I-.n.....
                                                                                                                            • --
                                                                                                                                             ..~..
                                                                                                                                             ~ ;-;joH l~;~¥ ~
                                                                                                                                                                   t
                                                                                                                                                            ,3:~.~~~

                                                              WHBRIlfORE. PRllMISB8 CONBIOBRBD, M_rf NOOu ShWIlawy and IIan)'l
                                                      Sut!4oft~rcqlIlll/ IluIltilltCollll:

                                                              0)         'Ollflls mllltr tor hurl!1111
                                                              (r1)       ffil.uJl'll Mr. BUloll and llle Law om~ of Sharon C, StooahllJ to ~ ~helr
                                                                         aUlborily 10 tepm/JIII VJ!ClIalll SpulOY4 TII.~n4 aMa Valcntlna SPJuova
                                                                         She.ltlawy, IIInextMend ofLlI~, Inlhl; procecdf"lll
                                                              {Ul)       ~trlkll \llolr pl~ mol/lit Mr. aw"'t Md th Lo.w Offi(:ll of Snil~1
to
o
o
""
N
F
(lJ
c           lWpc




      101




                                                 78
i'';;~~'~ ..
0
,.
                                                                                                                                                FtLED
                                                                                                                                 12119120142:58:45 PM
                                                                                                                                         SIan Slanalt
              DATAEIITRY                                                                                                                 Counly Clerk
                                                                                           PROBATE COURT1                               HarrisCoun/y
              J'TCK UP THIS DATE
III
111
()
0
0-
N
           .!,.                             _<0                                                     0
e-                             ~.,;:a~.Ji."'
!J)                            ~~r~,:t:~:,                                        407499406                     PROBAYeCOURT1
0
       e                           ..• ,1~~}1'~..                    CAusnNO,~

'"
F

0
       0
       0
      c,
                  lNTHBllST"'TIl;pK~~!I~
                                     "-
                  APBLSlJESlHA~'~'" ~ ~[I
                                              .tI ...~ ...
                                                                                                   INTHIiPfl.QBATECOURT

                                                                                                        NUMBBR. OMB{l)OP
~J    ~           DllCaASBD                 i.~~~;,..~,                       §                   HARRISCOUN1'Y,TBXAS
t'1
(\/   •
      0
                                                     .·of"'!
                             ORnER ~N@ijlJLR1!l MgnQNTQ8HOWAUrHORITf
(\/
F
      ••
      0
                                                       •
                          OnIhb dllf Cllh'~011 ((I ~mdeM lheMQU~n Pum!~nlIQ It\ll~ 11 otth~ TllXlIl Rilles
                                                  =!,~'.q;>      I.,
      .~          ot Civil Proocd~ nlbll t?' NJ¥r ~BelhlaW)' aDd HllI\YA S~. AIl~r WIlalO'~t1fl$ 1h~
      0           Mollcm, any ro:IpII/ls,,", llIop~r~.ffi't 1hcll'iUmClltl ofcool\SCl, 0'0 Coud flodl U,ftiIM
      "           MotIon pn~u.n\     1   Rilla IIIQt.th\~~J1\uJw ofClvlll'ro«dul'C, flJod by N.oor ShmlaWY
                  ondHMy4 SIl!I~, M1Quld bo J~;fs'b~ ;r~lJ iMn:for:,
                          ORDBRED IhM l(1)
111
o
o
Q.

[II   !   .'                               o                 o
F
01    c
o              Al'PROVIID ....S TOfOIlM:
               CR,A1N,CATONk1l\MIlS,1'.c.
"'

               "~~W~Jf
                   ARAff}'~ PACH
                  (TBAllOO7Ul64)
                 KAnfLElINTIlNNIlRDllDlJZl!
                 (rail 112~OS~)
                 1401 MdQ.my, S'ull~ 1100
                 Houston, Thxru111110
                 (7lJ) 658-2323
                 fM'tlmik.(713)65S·ml
               .ATTORNBY$           ron NADltR Slfl18HTAWY
               ANDHANYA SUSTJiCHE



                     ~~
                     ,~-",
                          ...   ;

                     IS"'"
                     '.




                                                                 81
                                                                                                                                       FILED
                                                                                                                         12119/20143:0B~1 PM
                                                                                                                                 Stan Stanarl
                                                                                                                                 CountyCl6rk
                                                                                         PROBATE COURT1                         Harris County

     ,'.




e-
01         ~                                                     407499406                it::',;,·
o                                                         NO.~                           ~:;;~:~~P.ATECOURT1
            .INTHE R,STATIWF                                                        IN mlfflJ1.¥F&lJRT
                                                                                      "-~:;;~.

            AUJ;L6HMlITAWY,                                       §                 N?ii5NE~rOll
                                                                  I                  ....
            DBCRAnD                                               §                 ~~UNTY. TEXAS
                                                                                 .•it!
                                APPLJCATh~NJ&\;'mg=,;r_W!"'NPS
           'fOpnOIlA'rBCOURTNO.ONB:                                         ~~::1i!~~.
                    M~l          L..- Puqu~, Tompwal:)' Mmlnllhl'li>!       ('s&IIIII~k"r")   of ne &\lI1o of Add.
                                                                      d petoom'.. IIlaIlng I~ lllIlufe nf tbIa
                                                       ~.             11                                           •
           AWllcaliQuand ltquirIng SlIm p~                       ..
                                                       Il~bw ecse 10do BIl, 10OppDllTI1l8how GIIlIJIl, If1lll1.
                                                     "'f... ,,,                                          .
           whyth!:I epplk:8ll0
U1
0
0
D.
N                                                                             :;:l:::::;~
F
                                                                              ::.
~I
0                                                                       w\:.~~¥•. 2012.                   Fum AmimJ

      ~\
           Admfnlmrftlor I'IbNh wa apprd p.......,nsl dlldflnandll1 ",wro..,
                                                                     • li
                                                                          W'1 i'
N
F
                   S.      Va!cnllna Sbcmltaw)' flied 0 I'elll~;Jrl~,!-.lh!ls CourtunderCuuso No, 401,499-
                                                                  ··,~U~1
           4111 alloglllgshc was lhe.oonuliOll J~w ~JlCunJf~~A~r                       Ad Utetn for Illy 3htsblliwy, II

           minorddld, NlI&r~ nndHanyaSusJfiRiJ~¥e ofl~ o:oodllloJ;l.'l ofaeUl_l, Nader
                                                           :;0         .-t~
           3huhlAW)' agreed 1010m t~ TemplllU)' A:"mlnbll1lllJr tho aum of $O\S,OOO,OO. 1000 pafd to
                                                :~        ~
           VlIlcnllnaSbMhlnW)'.               J~:::i:~:if
                   7,      OnJuly 11, 2Q13thbCoutl.i;l'llCfW \Fn O.rdw gnlllllng thopa111ll3' AppllOOllon fll:!'
                                                        .~:~:~.
           Approval oCRuto (1 8Ild setllomel\l Ag~m

                                                  Il.t!{~01LOAIf

                  8•       Thv1ng tho- adminilldl ofu.o:&!llfl), AdnUnistmtor hils",...J..           ~ ifill bonn,

           •ufficlont10provi~ lOr" $45,000.00 JlIll'Ucnt ill VIllCr111M ShesblllW)'.

                   9.      HOW&ver. Do¢d~~~ In Buballnllal ssselsctlhelhlale, Inoludlng IIw
                                               U          .0}.
           COOIp8ll1es which Wllr\'l C(lnlrol~~~~~~PeDlle4 by ~ lit the lime (ff hls deeth,is
           oolllestcd and Admlll!Jtra\nr bb1[e.v~ tq-$wll W'sudl b\I$Il1elI$ roll11ed flSSets will act         oe-
111
(j
c
c,
N
e-                                                                                        d~:~:~::·!
ill
o..                                                                                  H~;~~::;i


      ..~
            WhhoUIpt(llmmd IIt1$at;'m.
                                                                                    _~~...OJ·tr
olIOW fl.mds to Jlf(0lMrlgaged« pledged bydeed      ofl~tl/rol~~~ Msecurlty forindobtwne$,.
       (;
       N    IllIduoldo:t"t1hc Co:>\lrt, whffi_ I ' " fw8ll)'    oftb:~ii~l~purp~
                                                                     .. I.
       0
       0                     (1)    Fo1lhopaY/1lM! ofll/lf/ld VfIOl'M,Inc:kG, gIft,""rS!Il, JnllOlilnnllll, or
                                    llm\Sfur tax... uponI~ lmIi"JoCW'm~nd001 duefrome.decedent 01tho

                                    =::::,;..
                                    estall:, regqnlless otwm.bdllUCll ~nl ~d byIIS!lI\Il of IhG Det:east:d wll!

            loan to lhe &!lI~ U5,OOo.OIl1o PlO'IJd» l\md, mlb whIch10 pI»' IIIValellllna Sht!III:oW)' to
                                           ':~H'-
            obtn.ln 0filllifif>U!cmeot nfQl!rr C!a~,

                    14.      'ThCfcfClC, ,!,!N
ill
o
      ,-'"
               1$.       Adlllln\$IUltw bd~ II Is ill 1MbOl3l intcl4wy.         J)eI;.e~. makc.s thI. IpplIGllllon for 8~~~1Y,j~rtoll'
      t\,nd" and ll,teou!e llolde al1tl
      ~lfully          rcqu",tslbat nponVfOper 1lQt1~ of                       lili90Ult .!hllll mtborhc lbc>
                                                           ~                   ~ TeXll.r ProbIllo CodeIn nn




                                                               RI:'lpe'!
iI1
o
()

"
I~
F

ill
0

"
F

o
      t
      ~\
           JNTlIEllS'fATltQlI

           AD~SlIL'.8RTAWY.
                                                                    Ufl'ROBATECOURT

                                                                    NO.ONE(1) OF




      ~
N          Dli:CEASED                                               HAUUIS COUNTY.TEXAS                           .~i~~:'~;~,
                                                                                                         ,m.~:~! ::~;~~. -:j:,
Cl
N                                 mmm,&VADMINfBTRATQR'"AmDAylT
N                ll'illurroBrogAPPI.JCATI9NJ!01l AUl]IORUYTO BORaQW I1JINl)S";;,,. tu-u ::. '~.
                                 ANDldfWltrRPRQMISSORYiiCYfE               ;;."~~;. ';;. :::'
                                                                                                J~.      :~;'!:
           8'l'ATROFTEXAS                                                                  ';t, .. ,      •.
           COUNTYOFHAmUS                  :                                       ~h. ~~;~};~;:;~~~;'
                  lHWORR ME,       ~ undeelgned. aUlbOl:lly, 0I'l thb I!or~olly ap~M.i 't!11c:/im i~'
           )Juqan,TempoTftl1' Admlbbm.torofthtK'llldOor Ail,,]          S~~:iJwl' D""diii,:hiJ belogby
                                                             0';''1''· .,....,
           Jllf> dulyeworn   on hts(}lith rkposen1lwFonds.al\dfu~I)'~'lhatwll1bcollUll1ficda:JIlClus.::t
                                             .o,,'ll 0" .
           Clnlm otlhc 1!.I1llle, IllId l~~~rn~!rl OO~~~~l"'lOln JswithinhI! pellonn1 knowledge
           1\I1If;3froOll\iI1
iI1
o
oc,



                                           PROMlsso;u.yNore


o      DAlo:                          .-121m
(\j
      BoI'l\lI'r'Qf!   1!slaJc.ofAdeIShr.sbtllWY.Detealoo
(')
N     BarroWl'f'lIMaUiJlg~t
N                                   llsta!lY &01"",\hI>lIllJ'll!d prl~pal
      "blllau«, ~iW jn~.lIlII! lillY olhO{ ~nb owedon Ihanotelnuncdlalllly dill'. I!IIl'fOwulind
      tQclIlUro~. Mdcl~, and gu~wrW&ivo all dwu.od forp1YJllllnl, Pf'l'I'lllM1Qnfor pa)'lllflllf,
      nonceoflnlenlion10IlOCOle:rala malurlty, nolk!o ofllWG/CdIImt oflIl8lurlty, pllll(i)
iI1
o
o
Cc
N

                            :W!~~~'F;




      ~.'
       ~
                   llurrowoz~~mllel topql\leBWlllb1eca.llomey', f_ r.mleounand1J1l\'ltQOll\lllfihh
            noloi,'                     1IIIa.\tlllllOyloeolleclcrear
       0:   Inlmlllftollllho                                       Rn.te. BWTO\'I'I:[wjll payLMdu ijesc
F      0:   ~Mlllldin                                                 .TI\M5e.lpeMMlUldlnlMlatwll1
o           !lceollla.partoflhe                                   IIllIsttlllllld byM.)' swnlty forPt\ymOl1{,




      '~
N                  l'nleft!t ou                                  I notOll:cecdthornllllimum ra~ oramounl
Ql          afI\llJlll$l.lrlomln~             ~ for,           Wc.m, rt='Y M"Ialon WW"ld"" nll)'COllfllcl.1ns
            provJsill/lllin thill noloaud..u lllhllt Iostrllbl!lllt' co~ Il~ ddtl.
                   EanbBorrowerureoponslb[1l fora.J~i1bl~ollli l'llpWSOnled bytllionolo.
       c
                   When tooooQle:drel\uhtt:l, 'Uy;qW;imIlll1Uld pronoIl"'l loohl&thoplural.
                                             ;;H"        ...

                                               ~:i~;·:~A.TE OFADE1. smtsl1TAWY
                                                  .~~;::~~Wl
                                                    I:          ;;.
                                                                                                .
                                                     1'R1l       :~
                                                         ::h:~'~~;;~ti:~:n.lrlltor
                                                           ':~u;;l~lt




                                                                                                            •.
      ----_._---------




                                                                                                                 89
                                                                                                                                    FILEO
                                                                                                                    1211912014 3:19:59 PM
                                                                                                                             SIanStonar!
                                                                                                                             CounlyClijrltrJ   (
'.Ad LllfmjQr LilySlmhtrnfY, mfnwdIJ/d
                                                             'l. •,
                MMJnlyto McCulloch
          ,"
          0     StanlIeldYoung,UJ'
                3900fusftll:l.Me
                HOll!llon, T_71ffX1                     ihfil;!l~~,
                                                                   {r'rmJr,           71J.Yl1·2'J{):l



                DonaldS. WorI Instrumon! WlIlI r~o    j\
                                                                                                                                                    FILEO
                                                                                                                                      12/19/20143:25:33 PM
                                                                                                                                              StanSlanart
                                                                                                                                              CounlyClelk
                                                                                                                                             HarrisCounly




"
0
0
a.
                                                                                                                PROBATE COURT1


ID             "        "
                                                       'Qr:;m~1
0                                                                                                                PR08J\11:1 COURT 1
U'l                           DATA~Y             ~b::!,l:
                              PICKUP • .HrS l)AiB :~;'~~W.i.
         ,•
F

                                                              ::~m;~l1r, 401,49'
<1
F         s,        mTHIU~STAT,KO:V                             lfl:3~!!~.        :              lJIIPRO}JA'.lX(:(lURT
0                   ADELSHESflTAWY.                             ::~}i::flrll      ;              NO,ONR(1)OF
N        ~
         ··
N                   DKCEABJID                                    ;;:?~l~:':!i §                  UAlUUSCOlJN'rY,'I'EXAS
N                       Q1IDI';R M!TIIOB£11NqTRMPOR&RYAPMINIlO'B"TQBronQRROWFJJNDS
N
          •s                                           ANJ)~lP.iffiWM1S!lORYNOTE
         N                    On cblsC'd (rom th~n. Ill~ ~ l~by
                   I'llado) of MiclIac1 L. Fuqua, TcmpoW:.i.~!or of the &lQtfl af Ad.t Shoshuwy.
                   D-.I ("Admlllhtmtqr"); lIJ>cl Inc oii:lI1,lifter ~~ldorlaK tho AppllcatlOll,Is of tho oplnkm

                   alldflndsthllt:                                      ii:ll::!i!i
                             1.         Ithas:5lIbJeclml\lIM)urlsdlllionOftl~tI1Il(~
                                                                         :::lfm~i;
                             2.         l'roperllO\iceoflheApplll:ll~~~l:Iiven:
                             ;I,        TheApplk:aGon Ilinall reaJk'Oi*~
                                                                           'UHHm,
                             4.         Tho Mmfulalmlor should boWllbDIhcd fu OOnow f'ulUls aDd ~Ile promlmuy
                                        nolo to blI 1[f;II!cd lIS a clad '2 oIa1m, lIIIdertoo ofrcumslllnooa Blld oondltlo)l$
                                        d-n>cd In lhe Ap'p1kaUoll.

                   It       Ill'dore.
                             ORDBRBD              t, Mlcll!lol L. l'Ilq\lll,   ~i~ifu~lJ AdllllJmlmtof of lboBslalll of Adcl
                            v:>    04. 1                                        :;-         :.
                   S/w,~wy.~. ~ aUlllw]1.w 10 oolfowr_~iE~
                                                      l1l1ount of $45,OOO.(;~ ftom NlIder
                   !',~~t~lo oP'OllI~lWtG atlaW,~4'~lbIJA I\ll1laAppl!oat10l1.
                   ,--' ~ ~b~1                                                    t:WiW

                   " !~"~                                                             ;"'j\:::ii
                                                                                             .ii!
                                                                                       ~~~cH;i~:\


                                           ....




                                              ITEM 19




                                                                                                                                                             92
N
                                                                                                                                    FILED
                                                                                                                    12/19121)143:29:59 PM
                                                                                                                             Stall stenert
                                                                                              PROBATECOURT 1                CountyClerll
    OM       IlATAENTRY
                                                                                                                            HarrisCounty

             ffci UP TInspATIl
                                                            CAUSE NO. 407,499 4 06

      IN THE ESTATE OF                                           §                   IN THE PROBATE COURT
                                                                 §
      ADEL SHESHTAWY,                                            §                   NUMBER ONE (1) OF
                                                                 §
      DEC.&ASED                                                  §
m                                                                                   HARRIS COUNTY, TEXAS
o
                                             BUSTNli:sSRECORD AFFIDAVIT

            Beforeme.the undersigned notary, on this day,personally appearedMichael L. Fuqua, a
     person whose identity is known to me. After I administered an oath to him, upon his oath, he
     said:

              1.     "Myname is Michael L. Fuqua. ram of soundmindand capableof makingthis
     affidavit. I havepersonalknowledgeof the facts' statedin this affidavit,and they are trueand
     correct.

               2.       I am the court appointed Temporary Administrator in the&tate ofAdel
     Sheshtawy, Deceased, pending under Cause Number 407,499 in Probate Court Number One of
     HarrisCounty, Texas (dJe "Estate             J
                                                      , .




           3.      Attachedto this affidavitare two (2) pagesof recordsfromTemporary
     Administrator's booksand recordsconcerning the abovereferenced Estate.

            4.      Theserecordsare kept by the Temporary Administrator ofthe Estatein the regular
    COUI'8e of business.and it was the regularcourseof business of'the administration of the Estate
    fbr an employee or representative of Temporary Administrator. with knowledgeof the act.event.
    condition, opinion. or diagnosisthat was recorded. to makethis record or to transmitthe
    infonnatfon to be includedin this record. The recordwas madeat or near the time or reasonably
    soon afterthe act, event,condition,opinion,or diagnosis that was recorded. The records
    attached to this affidavitare the originalor exact duplicates of the original.




    F:VJOCCllen/.lShultIOl1)'. Msf\20U·U0()2 rat.a/ina HolII"~uuf LaIP4uIMl'l'Et/V,AFFOF BUSINESS R/:tX)RDS.I1p                SUBSCRIBED AND SWORNTO BEFOREME on the
        to certifywhichwitnessmy hand and officialseal.
                                                                                          a        day of December, 2014,



                                          JERI JURGESS
                                  NOforyPub!lC, Stoteof T9~QI
F
                                   MyComrn!Siloo £l!,Pllltl
                                      ttplllmbtf 20. 2018                 NotaryPublic,State of
o                                                                         Printed Name: -'-f=.QI BI}f!(-lE.c;s
N
(YJ                                                                       CommIssion Expires: 09? (' ._j R
N
N




      r;\{/(tCCliellls'SherhlawJ', AdtJl201f.UfJOlYQIMllrrq lIoll/e#Md[g,fZllIMPPEALIAFFOF BUSINESS RECORDS.lfpd       2




                                                                                                                            95
      -~   -   ~-------




eo,
"




                          96
     r,
     <1    . @BANKOf TEXAS
     ()         Adlvfaloll OfBOI(f, NA
     (J         poaoX29176
                0&Ila8, TX75.229-(l771i                   PRIMARY ACCOUNT
,;   o,         ",,"lI.. fIlI(l
                                                                   ~4SS

     N                                              Statamant Per-tod:           (
I    F                                              OS-IS-13 to 10-1S-13
I    iJi
     (J
                       ADEL A SH.SHTAIIY mAlO
                       MICHAEL LEE FUQUA EXECUTOR   Direct Inquiries To:
                                                    24-Hour ExprassBanK

I"
     "                                              713~578"3500
     F

     0                                                             Pags 4 of 4
I    (\J
     N
     N
           PREE CHECKING 2.0 ....,.a48S
     (\J
     e'


I


                                                                                 (




                                                                                     97